Exhibit 10.16

 

SECOND AMENDED AND RESTATED LEASE

 

PACIFIC PLAZA AT TORREY HILLS

 

(Building A)

 

 

PACIFIC PLAZA CARMEL VALLEY LLC,
a California limited liability company

 

as Landlord,

 

and

 

JNI CORPORATION

 

a Delaware corporation

 

as Tenant

 

 

February 27,   2003

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED LEASE

 

THIS SECOND AMENDED AND RESTATED LEASE (“Second Amended and Restated Lease”),
dated for reference and effective as of the 27th day of February, 2003, is made
and entered into by and between PACIFIC PLAZA CARMEL VALLEY LLC, a California
limited company (“Landlord”), and JNI CORPORATION, a Delaware corporation
(“Tenant”), with regard to the following facts:

 

A.                                   Landlord and Tenant entered into that
certain Office Lease dated July 11, 2000, and that certain  First Amendment to
Lease dated November 6, 2001(collectively, the “ Lease”), for space in the
building located at 10955 Vista Sorrento Parkway (the “Building”) located in the
City of San Diego, County of San Diego, State of California, in that development
commonly known as Pacific Plaza at Torrey Hills (the “Project”), described more
particularly on the Legal Description, attached thereto as Exhibit A.

 

B.                                     Landlord and Tenant desire to further
amend the Lease and restate the Lease in its entirety upon the terms and
conditions set forth herein below.

 

NOW, THEREFORE, FOR VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH
IS HEREBY ACKNOWLEDGED, LANDLORD AND TENANT HEREBY AGREE AS FOLLOWS:

 

1.                                       Amendment and Restatement of Lease. 
Effective as of the date of this Agreement, Landlord and Tenant agree to amend
the Lease and restate the Lease in its entirety to read as set forth on the
Office Lease attached hereto and made a part hereof.

 

2.                                       Scope of Amendment/Ratification.  This
Second Amended and Restated Lease shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
This Second Amended and Restated Lease may not be amended or modified except by
written instrument executed by all the parties hereto.  The Lease, as modified
by this Second Amended and Restated Lease, supercedes any prior understanding,
whether oral or written, by the parties, with respect to the subject matter
thereof. Except as specifically set forth herein, all other terms, covenants,
agreements and provisions of the Lease shall continue and remain in full force
and effect, and the Lease hereby is in all respects ratified and confirmed.  In
the event of any conflict between this Second Amended and Restated Lease and the
Lease, the terms and of this Second Amended and Restated Lease shall control and
shall be paramount and the Lease shall be construed accordingly.

 

3.                                       Counterparts.  This Second Amended and
Restated Lease may be executed in counterparts,

 

[Balance of page intentionally left blank]

 

1

--------------------------------------------------------------------------------


 

and when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument.

 

IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Lease as of the date first above-written.

 

“Landlord”

 

“Tenant”

 

 

 

PACIFIC PLAZA CARMEL VALLEY LLC,
a California limited liability company

 

JNI CORPORATION, a Delaware corporation,

By: COAST PACIFIC PLAZA LLC, a California

 

By:

 

 

limited liability company, Its Manager

 

Name:

John Stiska

By:  COAST INCOME PROPERTIES, INC.,

 

Its:

Chairman of the Board

a California corporation, Its Manager

 

 

 

 

 

By :

 

 

 

By:

 

 

 

Thomas G. Blake, President

 

Name:

Paul Kim

 

 

Its:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

OFFICE LEASE

 

Lease Date:

 

July 11, 2000

 

 

 

Landlord:

 

Pacific Plaza Carmel Valley LLC, a California limited liability company

 

 

 

Managing Agent:

 

Coast Income Properties, Inc., a California corporation

 

 

 

Landlord’s Address:

 

c/o Coast Income Properties,
Inc.4350 La Jolla Village Drive, Suite 150
San Diego, California  92122

 

 

 

Tenant:

 

JNI Corporation, a Delaware corporation

 

 

 

Tenant’s Address:

 

10945 Vista Sorrento Parkway
San Diego, California

 

 

 

Legal Description of Land:

 

See Exhibit “A”

 

 

 

Premises:

 

The entire second and third floors of a three-story building located at
10955 Vista Sorrento Parkway, San Diego, California (the “Building”), in that
development commonly known as Pacific Plaza at Torrey Hills (the “Project”). The
Building is sometimes herein referred to as Building A of the Project.

 

 

 

Rentable Area of the Premises:

 

Approximately 39,045 rentable square feet.

 

 

 

Rentable Area of the Building:

 

Approximately 57,323 rentable square feet.

 

 

 

Rentable Area of the Project:

 

Approximately 214,848  rentable square feet.

 

 

 

Usable Area of the Premises:

 

Approximately 34,759 usable square feet.

 

 

 

Usable Area of the  Building:

 

Approximately 51,774 usable square feet.

 

 

 

Permitted Uses:

 

General office purposes, plus approximately twenty percent (20%) computer
laboratory/light assembly area.

 

 

 

Term:

 

Six (6) years and two (2) months.

 

 

 

Term Commencement Date:

 

June 1, 2002.

 

 

 

Estimated Improvement
Completion Date:

 

June 1, 2003

 

3

--------------------------------------------------------------------------------


 

Base Rent:

 

Lease Year

 

Base Rent

 

Annual Base Rent

 

 

 

 

 

1

 

$2.45 per rentable sq. ft./month

 

$29.45  per rentable sq. ft./year

2

 

$2.50 per rentable sq. ft./month

 

$30.00  per rentable sq. ft./year

3

 

$2.55 per rentable sq. ft./month

 

$30.60  per rentable sq. ft./year

4

 

$2.60 per rentable sq. ft./month

 

$31.20  per rentable sq. ft./year

5

 

$2.65 per rentable sq. ft./month

 

$31.80  per rentable sq. ft./year

6

 

$2.7265 per rentable sq. ft./month

 

$32.75  per rentable sq. ft./year

   7**

 

$2.8114 per rentable sq. ft./month

 

$33.74  per rentable sq. ft./year

 

--------------------------------------------------------------------------------

 

 

(**Months 73 and 74 only)

 

 

 

Base Calendar Year:

 

2003

 

 

 

Tenant’s  Project Share of
Project Operating Expenses:

 

18.2%

 

 

 

Tenant’s Building Share of
Building Operating Expenses:

 

68.1%

 

 

 

Security Deposit:

 

See Section 4.05 and Exhibit G, Section 19.02.

 

 

 

Broker:

 

CB Richard Ellis, Inc. representing Landlord, and Kelley Commercial, Inc.
representing Tenant.

 

 

 

Business Hours:

 

7:00 a.m. to 7:00 p.m., Monday through Friday, and 9:00 a.m. to 12:00 noon on
Saturdays, excluding certain holidays, being those days designated as Federal
Holidays pursuant to 5 U.S.C. §6103, other than Columbus Day, Martin Luther King
Day, President’s Day and Veteran’s Day (“Holidays”).

 

 

 

Broker’s Fee paid by:

 

Pacific Plaza Carmel Valley LLC, a California limited liability company.

 

 

 

/ / /

 

 

 

 

 

/ / /

 

 

 

 

 

/ / /

 

 

 

 

 

/ / /

 

 

 

4

--------------------------------------------------------------------------------


 

The foregoing Basic Lease Information is hereby incorporated into and made a
part of this Lease.  Each reference in this Lease to any of the terms above
shall mean the respective information hereinabove set forth and shall be
construed to incorporate all of the terms provided under the particular
paragraph pertaining to such information.  In the event of any conflict between
any Basic Lease Information and the Lease, the latter shall control.

 

“Landlord”

 

“Tenant”

 

 

 

PACIFIC PLAZA CARMEL VALLEY LLC,
a California limited liability company

 

JNI CORPORATION, a Delaware corporation,

By:  COAST PACIFIC PLAZA LLC,

 

 

a California limited liability company,

 

By:

 

 

Its Manager

 

Name:

 

By:  COAST INCOME PROPERTIES, INC.,

 

Its:

 

a California corporation, Its Manager

 

 

 

 

By:

 

 

By :

 

 

 

Name:

 

 

 

Thomas G. Blake, President

 

Its:

 

 

5

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

1.

PREMISES

 

0.1

Premises

 

1.1

Exhibits

 

1.2

Common Areas

 

1.3

Landlord’s Reserved Rights in Common Areas and Project

 

1.4

Rentable Area

 

1.5

Tenant’s Parking Entitlements

 

1.6

Condition of Premises

 

 

2.

TENANT’S IMPROVEMENTS

 

0.1

Plans

 

2.1

Tenant Improvement Allowance

 

2.2

Construction

 

2.3

Failure to Complete Construction

 

 

3.

TERM

 

0.1

Commencement of Term

 

3.1

Early Occupancy

 

3.2

Notice of Lease Dates

 

3.3

Option to Extend Term

 

3.4

Days

 

 

4.

RENT

 

0.1

Base Rent

 

4.1

Additional Rent

 

4.2

Escalation

 

4.3

Late Payment

 

4.4

Security Deposit.

 

 

5.

INSURANCE

 

0.1

Special Form Coverage

 

5.1

Liability Coverage

 

5.2

Worker’s Compensation Insurance

 

5.3

Business Interruption Insurance

 

5.4

Insurance Certificates

 

5.5

Tenant’s Failure

 

5.6

Waiver of Subrogation

 

5.7

Tenant’s Property and Fixtures

 

5.8

Indemnification

 

5.9

Earthquake and Flood Insurance

 

5.10

Other Tenant Insurance Coverage

 

 

6.

OPERATING EXPENSES

 

0.1

Tenant’s Share

 

6.1

Definition of Operating Expenses

 

6.2

Proration

 

6.3

Survival

 

6.4

Estimated Payments

 

6

--------------------------------------------------------------------------------


 

 

6.5

Adjustment

 

6.6

Impositions

 

6.7

Services and Utilities

 

 

7.

REPAIRS AND MAINTENANCE

 

0.1

Tenant Repairs and Maintenance

 

7.1

Landlord Repairs and Maintenance

 

7.2

Inspection of Premises

 

7.3

Liens

 

 

8.

FIXTURES, PERSONAL PROPERTY AND ALTERATIONS

 

0.1

Fixtures and Personal Property

 

8.1

Alterations

 

8.2

Removal of Alterations

 

8.3

Minor Alterations

 

 

9.

USE AND COMPLIANCE WITH LAWS

 

0.1

General Use and Compliance with Laws

 

9.1

Signs

 

9.2

Parking Access

 

9.3

Floor Load

 

9.4

Deliveries

 

 

10.

DAMAGE AND DESTRUCTION

 

0.1

Reconstruction

 

10.1

Rent Abatement

 

10.2

Repair Period Notice

 

10.3

Excessive Damage or Destruction/Option to Terminate

 

10.4

Uninsured Casualties and Other Conditions/Option to Terminate

 

10.5

Waiver

 

 

11.

EMINENT DOMAIN

 

0.1

Total Condemnation

 

11.1

Partial Condemnation

 

11.2

Landlord’s Award

 

11.3

Tenant’s Award

 

11.4

Temporary Condemnation

 

11.5

Notice and Execution

 

 

12.

DEFAULT

 

0.1

Events of Default

 

12.1

Landlord’s Remedies

 

 

13.

ASSIGNMENT AND SUBLETTING

 

0.1

Assignment and Subletting; Prohibition

 

13.1

Bonus Rental

 

13.2

Scope

 

13.3

Waiver

 

13.4

Release

 

13.5

Recapture of Premises

 

 

14.

HAZARDOUS MATERIALS

 

0.1

Definitions

 

14.1

Use

 

7

--------------------------------------------------------------------------------


 

 

14.2

Compliance With Laws; Handling of Hazardous Materials

 

14.3

Compliance With Insurance Requirements

 

14.4

Indemnity

 

14.5

Notice

 

14.6

Default

 

14.7

Landlord’s Disclosure

 

 

15.

OFFSET STATEMENT, ATTORNMENT AND SUBORDINATION

 

0.1

Estoppel Certificate

 

15.1

Attornment

 

15.2

Subordination

 

15.3

Non-Disturbance

 

 

16.

NOTICES

 

0.1

Notices

 

 

17.

SUCCESSORS BOUND

 

0.1

Successors Bound

 

 

18.

MISCELLANEOUS

 

0.1

Waiver

 

18.1

Easements

 

18.2

Relocation

 

18.3

No Light, Air or View Easement

 

18.4

Corporate Authority

 

18.5

Accord and Satisfaction

 

18.6

Limitation of Landlord’s Liability

 

18.7

Time

 

18.8

Attorneys’ Fees

 

18.9

Captions and Article Numbers

 

18.10

Severability

 

18.11

Applicable Law

 

18.12

Submission of Lease

 

18.13

Holding Over

 

18.14

Surrender

 

18.15

Rules and Regulations

 

18.16

No Nuisance

 

18.17

Broker

 

18.18

Landlord’s Right to Perform

 

18.19

Mortgage Protection

 

18.20

Nonliability

 

18.21

Modification for Lender

 

18.22

Recording

 

18.23

Entire Agreement

 

18.24

Additional Lease Provisions

 

19.

ADDITIONAL LEASE PROVISIONS

 

0.1

Right to Lease Additional Space in the Building

 

19.1

Right of First Offer to Lease Additional Space in Building

 

19.2

Letter of Credit

 

19.3

Conformance to Work Letter

 

19.4

Use of Roof

 

19.5

Additional Provisions Relating to Rules and Regulations

 

8

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Exhibit A — Legal Description

 

Exhibit E — Rules and Regulations

Exhibit B — Building Floor Plans

 

Exhibit F — Letter of Credit

Exhibit C — Preliminary Plans

 

Exhibit G — Addendum to Lease

Exhibit D — Work Letter

 

 

 

9

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS LEASE (“Lease”), dated for reference and effective as of the11th  day of
July, 2000, made and entered into by and between PACIFIC PLAZA CARMEL VALLEY
LLC, a California limited company (“Landlord”), and JNI CORPORATION a Delaware
corporation (“Tenant”), for space in the building located at 10955 Vista
Sorrento Parkway (the “Building”) located in the City of San Diego, County of
San Diego, State of California, in that development commonly known as Pacific
Plaza at Torrey Hills (the “Project”), described more particularly on the Legal
Description, attached hereto as Exhibit A, shall be upon the terms and
conditions contained hereinafter.

 

1.                                       PREMISES

 

0.1                                 Premises.     Landlord leases to Tenant,
subject to the provisions of this Lease, the Premises in the Building as set
forth in the Basic Lease Information, the usable space of which is shown on the
Building Floor Plans, attached hereto as Exhibit B.  The rentable square feet of
the Premises, Building and Project shall be as set forth in the Basic Lease
Information, subject however, to adjustment as set forth in Section 1.05.  By
entering the Premises, Tenant shall be deemed to accept the same (subject,
however, to the provisions of Section 1.07)  and subject to all applicable
municipal, county, state and federal statutes, laws, ordinances, including
zoning ordinances, and regulations governing and relating to the Tenant’s use,
occupancy or possession of the Premises.  Tenant acknowledges that the only
warranties and representations Landlord has made in connection with the physical
condition of the Premises or Tenant’s use of the same upon which Tenant has
relied directly or indirectly for any purpose are those expressly provided in
this Lease.

 

1.1                                 Exhibits.     The following Exhibits are
attached to this Lease after the signatures and by reference thereto are
incorporated herein:

 

Exhibit A

 

Legal Description

 

 

 

Exhibit B

 

Building Floor Plans and Site Plan

 

 

 

Exhibit C

 

Preliminary Plans

 

 

 

Exhibit D

 

Work Letter

 

 

 

Exhibit E

 

Letter of Credit

 

 

 

Exhibit F

 

Addendum to Lease

 

1.2                                 Common Areas.     Tenant shall have, as
appurtenant to the Premises and subject to reasonable rules and regulations from
time to time made by Landlord the right to the use of the following in common
(the “Common Areas”):

 

(a)                                  Building Common Areas.  The common
stairways and accessways, lobbies, entrances, stairs, elevators, maintenance and
utility service areas and any passageways thereto, and the common pipes, ducts,
conduits, wires and appurtenant equipment serving the Premises (‘the “Building
Common Areas”);

 

(b)                                 Project Common Areas.  The common walkways,
sidewalks, landscape areas, parking spaces and driveways necessary for access to
the Project and Parking Area and fitness center (the “Project Common Areas”);
and;

 

(c)                                  Parking Area.  The common area located in
the Project parking lot area (“Parking Area”) as shown on Exhibit “B.”.

 

1.3                                 Landlord’s Reserved Rights in Common Areas
and Project.     Landlord reserves full control over the Common Areas to the
extent not inconsistent with Tenant’s quiet enjoyment and use of the Premises. 
This reservation includes but is not limited to right of Landlord, to grant
easements and licenses to others and the right to maintain or establish
ownerships of the Building separate from fee title to the land and other
improvements in the Project, to the extent not inconsistent with Tenant’s quiet
enjoyment and use of the Premises as granted by this Lease.  Tenant shall,
should Landlord so request, promptly join with Landlord in execution of such
documents as may be reasonably appropriate to assist Landlord to implement any
such

 

10

--------------------------------------------------------------------------------


 

action provided Tenant need not execute an amendment to this Lease or any
document which is of a nature wherein liability is created in Tenant or if, by
reason of the terms of such document, Tenant may be deprived of the quiet
enjoyment and use of the Premises as granted by this Lease.  Landlord reserves
the right from time to time to do any of the following, so long as Landlord does
not materially and unreasonably interfere with Tenant’s use or quiet enjoyment
of the Premises as granted by this Lease, including access to the Premises and
vehicular access to the Parking Area:   (a)   to install, use, maintain, repair,
relocate and replace any pipes, ducts, conduits, wires and appurtenant meters
and equipment for service to the Building above the ceiling surfaces, below the
floor surfaces, within the walls and in the central core areas;    (b)   to
change the lines of the lot or lots on which the Project stands (“Lot”) and  to
redesign and restripe the parking facilities around the Building and make other
reasonable changes and grant other rights thereto, including without limitation,
the granting of easements, rights of way and rights of ingress and egress and
similar rights to users of parcels in or adjacent to the parcel on which the
Building is situated; and (c)   to alter or relocate any common areas or other
facilities. Notwithstanding the foregoing, Landlord shall not reduce the number
of parking spaces in the Parking Area by more than two percent (2%) without
Tenant’s approval.  Landlord reserves the right to grant exclusive use to
portions of the Parking Area to specific tenants subject to Tenant’s rights to
parking under Section 1.06.  Tenant’s approval rights set forth in this Section
1.04 shall be effective only for so long as Tenant and any Affiliate Transferee,
in the aggregate, continue to lease at least sixty five percent (65%) of the
Rentable Area in the Building.

 

1.4                                 Rentable Area.     As used in this Lease,
the Rentable Area of the Premises, Building and Project shall be the square
footage designated in the Basic Lease Information.

 

1.5                                 Tenant’s Parking Entitlements.     Tenant
shall be entitled to the exclusive use, without charge, during the Term and any
extension thereof, of a pro rata number of parking spaces in the area of the
Project designated as the Parking Area for the Project as shown on Exhibit B
attached hereto. Landlord shall allocate twenty (20) covered parking spaces of
such number, ten (10) full size spaces and ten (10) compact size spaces, for
Tenant’s exclusive use designated as “Iomega Reserved” in the Parking Area of
the Project.. Tenant shall be entitled to install signage in conformance with
the Tenant’s Improvement Plans indicating such reserved spaces as Tenant’s
parking.  If Landlord shall, pursuant  to Section 1.04, designate any  parking
spaces in the Parking Area in close proximity to the Building’s main entrance
for the exclusive use of another tenant, then Tenant shall be entitled, as a
part of its total parking allocation, to have an equal number of spaces in the
same area designated for Tenant’s exclusive use but any such spaces so
designated shall not reduce the number of covered parking spaces allocated to
Tenant.  Landlord shall have no responsibility for policing or otherwise
enforcing parking rights in the Project; provided, however, if Tenant or any
other tenant in the Project should  be responsible for over-parking, or if any
other unauthorized parking in the Parking Area causes Tenant persistently to be
deprived of its rights to use the Parking Area pursuant to this Lease, then
Landlord shall, after written notice from Tenant, take reasonable action to
insure that Tenant’s parking entitlements pursuant to this Lease are available
to Tenant and its invitees.

 

1.6                                 Condition of Premises.     Landlord warrants
and covenants to Tenant that, as of the Improvement Completion Date: (a) the
Building Shell will be constructed in accordance with Landlord’s Plans, as
modified pursuant to the terms of the Work Letter; (b) the electrical, plumbing
or mechanical systems in the Building (“Building Systems”) shall be new,
properly installed and in good working order; (c) the Building Shell as
originally constructed pursuant to Landlord’s Plans complied with the American’s
with Disabilities Act in effect as of the date of the issuance by the City of
San Diego of the building permit for the Building Shell, except for such
noncompliance as shall not have a material adverse effect on Tenant’s rights or
obligations under this Lease or Tenant’s ability to use the Premises; and (d) 
there shall be no Hazardous Substances located in, on or about the Building or
the Premises, except for such Hazardous Substances brought on the Premises or
Project by Tenant pursuant to the provision of Article 14.  Landlord further
warrants and covenants that as of the date of the issuance by the City of San
Diego of the building permit for the Building Shell, Landlord’s Plans complied
with all applicable required  building codes. Tenant shall notify Landlord
within thirty (30) days after Tenant becomes aware of any breach of the
foregoing warranty and covenant; provided, however, Tenant shall have no
recourse against Landlord for any breach of the foregoing warranty and covenant
that could have been discovered by a visual inspection of the Premises and the
public spaces located within the Building unless Tenant notifies Landlord of
such breach within one hundred twenty (120) days after the Improvement
Completion Date.  With respect to the covenants and warranties in this Section
1.07,

 

11

--------------------------------------------------------------------------------


 

Landlord shall repair or replace the defective elements of the Building Shell or
Building Systems at its own cost and not as an Operating Expense within thirty
(30) days after Landlord receives notice of such defect from Tenant; provided,
however, if by the nature of such correction more than thirty (30) days is
required to effect such correction, Landlord shall not be in default hereunder
if such correction is commenced within such thirty (30) days period and is
diligently pursued to completion. So long as Landlord satisfies the covenant set
forth in the preceding sentence, Tenant shall have no other remedy for the
failure of the covenants and warranties set forth in this Section 1.07. Except
as otherwise set forth in this Section 1.07, Landlord makes no representations
and warranties regarding the condition of the improvements in the Premises or
their fitness for Tenant’s intended use. Landlord shall have no obligation to
make any other improvements to the Premises and, to the maximum extent permitted
by law, Tenant hereby agrees to accept the Premises in their “as-is” condition.
The foregoing provisions of this Section 1.07 shall not be deemed to diminish
Landlord’s obligations to construct Landlord’s Work and Tenant’s Improvement
Work as provided in the Work Letter or Landlord’s obligations to repair or
restore the Project, including the Premises, as provided elsewhere in this
Lease.

 

2.                                       TENANT’S IMPROVEMENTS

 

0.1                                 Plans.     For the purposes of this Article
2, capitalized terms not otherwise defined elsewhere in this Lease shall have
the meanings set forth in Exhibit “D” attached hereto (the “Work Letter”).
Tenant shall submit to Landlord preliminary plans and outline specifications
identified in Exhibit C (“Preliminary Plans”) for the construction of the tenant
improvements to the Premises (“Tenant’s Improvements”) in accordance with the
Work Letter. Once Landlord has approved the preliminary plans and outline
specifications submitted by Tenant in accordance with the Work Letter, Tenant
shall have final plans and specifications (“Tenant Improvement Plans”) prepared
in substantial conformity with the Preliminary Plans.  Preparation and approval
of the Tenant Improvement Plans and any changes requested by Tenant thereto
shall be made only in accordance with the Work Letter.  Landlord shall construct
Tenant’s Improvement Work (as defined in the Work Letter) in accordance with the
approved Tenant’s Improvement Plans, all in accordance with the provisions of
the Work Letter.  All costs and expenses associated with such work, including
but not limited to the costs of the Tenant’s Improvement Work, Tenant’s moving
costs (if requested by Tenant and subject to the limitation of Section 2.02
below), fees of, and other amounts payable to, Tenant’s Architect and Tenant’s
engineers and other building and/or construction consultants, building permit
fees, Landlord’s Contractor’s Fee (as defined in the Work Letter) and all other
costs and expenses chargeable to the Tenant Improvement Fund pursuant to Exhibit
“D” to this Lease (collectively the “Tenant Improvement Costs”), shall be paid
by Landlord from the Tenant Improvement Fund.

 

2.1                                 Tenant Improvement Allowance.     Landlord
shall provide Tenant with a basic allowance for construction of Tenant’s
Improvements Work and to offset such other Tenant Improvement Costs as Tenant
may incur in connection with this Lease in an amount determined by multiplying
the sum of Thirty Five Dollars ($35.00) times the number of square feet of
Usable Area in the Premises as determined in accordance with Section 1.05
(“Tenant Improvement Allowance”).  All Tenant Improvement Costs in excess of the
Tenant Improvement Allowance (collectively, the “Tenant’s Improvement
Contribution”) shall be paid by Tenant.  Landlord acknowledges receipt of an
initial contribution to Tenant Improvement Contribution of Two Hundred 
Forty-three Thousand Three Hundred Thirteen Dollars ($243,313). An additional
contribution to Tenant’s Improvement Contribution in excess of the Tenant
Improvement Allowance and the initial contribution to the Tenant Improvement
Contribution shall be paid by Tenant to Landlord fifteen (15) days after Tenant
shall have approved a Cost Estimate (as each term is defined in the Work Letter)
and Landlord and Tenant have thereafter agreed on an estimate of Tenant
Improvement Costs. Any additional contributions to Tenant’s Improvement
Contribution to be paid by Tenant hereunder shall be paid by Tenant to Landlord
thirty (30) days after Tenant shall have approved a Revised Cost Estimate (as
such term is defined in the Work Letter), if same is required. In the event the
actual Tenant Improvement Costs are less than the sum of the Tenant Improvement
Allowance and Tenant’s Improvement Contribution, then Landlord shall pay  to
Tenant within ten (10) days after such determination the amount by which the sum
of the Tenant Improvement Allowance and Tenant’s Improvement Contribution
exceeded the actual Tenant Improvement Costs; provided , however, in no event
shall the Landlord be required to pay an amount greater than the amount of
Tenant’s Improvement Contribution. The Tenant Improvement Allowance and Tenant’s
Improvement Contribution are herein collectively referred to as the “Tenant
Improvement Fund”.  In no event, however, shall amounts paid for

 

12

--------------------------------------------------------------------------------


 

Tenant’s moving costs from the Tenant Improvement Fund exceed Two Dollars
($2.00) per square foot of Usable Area in the Premises.

 

2.2                                 Construction.     Landlord shall cause the
Tenant’s Improvement Work in the Premises to be constructed substantially in
accordance with the Tenant’s Improvement Plans and the Work Letter.  Subject to
the provisions of Section 2.04 below, Tenant shall pay all costs of constructing
Tenant’s Improvements, except that Tenant shall first be entitled to receive the
Tenant Improvement Allowance from Landlord in accordance with the terms and
conditions of Section 2.02 of this Lease.

 

2.3                                 Failure to Complete
Construction.     Tenant’s only remedies for Landlord’s failure to cause
Substantial Completion (as defined in the Work Letter) of the Tenant’s
Improvement Work and the Landlord’s Work (as each term is defined in the Work
Letter, and collectively, the “Improvements”) to occur on or before the
Estimated Improvement Completion Date, as extended pursuant to the Work Letter,
shall be as set forth in this Section 2.04.  If Substantial Completion of the
Improvements has not occurred on or before the date which is three (3) months
following the Scheduled Improvement Completion Date, as hereinafter defined 
(the “Termination Option Date”), Tenant shall have the option to terminate this
Lease by the delivery to Landlord of written notice within ten (10) days after
the Termination Option Date or any one month anniversary of the Termination
Option Date until Substantial Completion of the Improvements occurs.  Tenant
shall not be entitled to terminate the Lease for any delay in completion of the
Premises prior to the Termination Option Date.  If it appears that Substantial 
Completion of the Improvements may not occur on or before the Estimated
Improvement Completion Date, as extended pursuant to the Work Letter (the
“Scheduled Improvement Completion Date”), Landlord shall be entitled to incur
overtime charges (“Overtime Charges”) with Landlord’s Contractor and shall use
commercially reasonable efforts to accelerate the completion of Tenant’s
Improvement Work to meet the Scheduled Improvement Completion Date.  If Tenant 
fails to submit eighty percent (80%) complete detailed set of Tenant’s
Improvement Plans to the City for plan check and approval on or before March 3,
2003, or if Tenant fails to submit a complete and fully detailed set of Tenant
Improvement Plans to the City for plan check and approval on or before March 17,
2003, then Tenant shall reimburse Landlord within ten (10) days of Landlord’s
written request therefore for all Overtime Charges incurred by Landlord relating
to such failure. In the event Tenant submits a complete and detailed set of
Tenant’s Improvement Plans to the City for plan check and approval on or before
March 17, 2003, and the City does not approve Tenant’s Improvement Plans or does
not issues building permits for Tenant’s Improvements on or before April 14,
2003, then any Overtime Charges payable to Landlord’s Contractor shall be
payable one-half (½) by Landlord and one half (½) by Tenant.  If Tenant  submits
eighty percent (80%) complete detailed set of Tenant’s Improvement Plans to the
City for plan check and approval on or before March 3, 2003, and a complete and
fully detailed set of Tenant’s Improvement Plans to the City for plan check and
approval on or before March 17, 2003, and the City issues building permits for
Tenant’s Improvements on or before April 14, 2003, then any Overtime Charges
payable to Landlord’s Contractor shall be payable by Landlord. No Overtime
Charges shall be paid from the Tenant Improvement Fund.

 

3.                                       TERM

 

0.1                                 Commencement of Term.     The Lease shall be
for the Term set forth in the Basic Lease Information, commencing upon Term
Commencement Date.

 

3.1                                 Early Occupancy.     Subject to the
availability of the Premises and the issuance by the City of a temporary
certificate of occupancy, Tenant shall be permitted to move its furniture, trade
fixtures, equipment, machinery, goods and supplies into the Premises prior to
the Improvement Completion Date;  the period between the date Tenant commences
to occupy the Premises and the Improvement Completion Date being hereinafter
referred to as the “Early Occupancy Period.”  Tenant shall be permitted to
commence to occupy the Premises as soon as Substantial Completion of the 
Improvements occurs and a temporary certificate of occupancy has been issued by
the City..  Such occupancy of the Premises shall be subject to all the
provisions of this Lease, except that Tenant shall not be required to pay
Monthly Base Rent for the Early Occupancy Period; provided, however, that Tenant
shall have provided Landlord proof of Tenant’s insurance as set forth in Section
5.05; and provided further that Tenant shall pay or reimburse Landlord for all
utilities and services to the Premises during the Early Occupancy Period. All
furniture, materials, work, installations, equipment and decorations of any
nature brought upon or installed in the Premises prior to the Improvement
Completion Date shall be at Tenant’s sole risk. Neither Landlord nor any party
acting on Landlord’s behalf

 

13

--------------------------------------------------------------------------------


 

shall be responsible for any damage or loss or destruction of such items brought
to or installed in the Premises prior to the Improvement Completion Date unless
such damage, loss or destruction results from Landlord’s gross negligence or
intentional misconduct.

 

3.2                                 Notice of Lease Dates.     Within  ten (10)
days after Landlord’s written request, Tenant shall execute a written
confirmation of the commencement of the Term and expiration date of the Term in
a form reasonably provided by Landlord.  Such a notice shall be binding upon
Tenant unless Tenant objects thereto in writing within such ten (10) day period.

 

3.3                                 Option to Extend Term.      Tenant shall
have the option to extend the Term of this Lease for the entire Premises for two
(2) additional periods of five (5) years each (the “Premises Options”).  The
period of the First Premises Option is referred to herein as the “First Option
Term”, and the period of the second Premises Option is referred to as the
“Second Option Term.”.  The First Option Term and the Second Option Term are
sometimes hereinafter collectively referred to as the “Option Term”. Tenant
shall have no right or interest  to exercise any Premises Option unless:
(a)   Tenant gives the Landlord written notice of its intent to exercise the
Premises Option no earlier than three hundred thirty (330) days prior to the end
of the Term, or any prior extension thereof, and no later than two hundred
seventy (270) days prior to the end of the Term, or any prior extension thereof 
(the “Extension Notice”);   (b)   There shall be no uncured Event of Default on
the date the Extension Notice is delivered to Landlord and on the date the
Option Term commences;  (c) Tenant or an Affiliate Transferee occupies more than
fifty percent (50%) of the Rentable Area of the Premises; and (d)   Tenant has
not filed for or sought protection under any bankruptcy statute. Annual Base
Rent during the First Option Term and during the Second Option Term shall be as
set forth in Section 4.01(b) of the Lease.  Time is of the essence with respect
to Tenant’s exercise of the Premises Option.  Tenant’s failure to exactly comply
with any of the time or other requirements herein, shall cause the Premises
Option to automatically expire and, in such event, this Lease shall terminate
upon the expiration of the Term. The option to extend the Term pursuant hereto
for the Option Term shall be personal to Iomega Corporation and shall not be
exercisable by or for the benefit of any assignee, subtenant or other transferee
of Iomega Corporation, except that the Premises Option may be transferred by
Iomega Corporation to  an Affiliate Transferee in connection with a Transfer of
the entire Lease to an Affiliate Transferee and may be exercised by such
Affiliate Transferee.

 

3.4                                 Days.     Except for the Rent payment
requirements of Articles 4 and 6, when time periods of ten (10) days or less are
provided in this Lease, unless “calendar days” is expressly stated, such time
periods are to be calculated such that “days” shall mean business days,
regardless of whether “business days” is expressly stated. As used herein, the
term “business day” shall mean each day other than Saturdays and Sundays and any
other day designated as a Federal holiday pursuant to 5 U.S.C. § 6105, other
than Columbus Day.

 

4.                                       RENT

 

                                               
0.1                                 Base Rent.

 

(a)                                  Initial Term.  The Annual Base Rent shall
be the amount set forth in the Basic Lease Information payable in equal monthly
installments of Monthly Base Rent as set forth in the Basic Lease Information. 
Tenant shall pay the Monthly Base Rent to Landlord in advance upon the first day
of each calendar month of the Term, except that the Monthly Base Rent for the
first month of the Term shall be payable upon execution of this Lease, at
Landlord’s address or at such other place designated by Landlord in a notice to
Tenant, without any prior demand therefor and without any deduction, abatement
(except for such rental abatement as is otherwise specifically provided for
herein) or setoff whatsoever, in lawful money of the United States of America. 
If the Term shall commence or end on a day other than the first day of a
calendar month, then Tenant shall pay, as rent for such partial calendar month,
a pro rata portion of the Monthly Base Rent, prorated on a per diem basis, with
respect to the portions of the fractional calendar month included in the Term. 
Tenant shall pay rent for the last calendar month of the Term on the first day
of the last calendar month of the Term.  Because Tenant will have paid a full
month’s Base Rent for the first fractional calendar month of the Term if the
Term shall commence on a day other than the first day of a calendar month,
Tenant’s Monthly Base Rent for the first full calendar month of the Term shall
be reduced by an amount equal to the excess of (i) the amount Tenant actually
paid as Monthly Base Rent for the first fractional calendar month of

 

14

--------------------------------------------------------------------------------


 

the Term and (ii) the amount of Monthly Base Rent that actually accrued with
respect to such fractional calendar month. Upon executing this Lease, Tenant
shall pay the first full month’s installment of the Monthly Base Rent owing
hereunder along with Tenant’s Security Deposit as provided in Section 4.05
below.

 

(b)                                 Option Term.  During the first year of the
each Option Term, if it occurs, Tenant shall pay to Landlord Base Rent equal to
“Market Rent” (as defined below) for the Premises determined as of the
commencement date of the applicable Option Term, as such Base Rent shall be
adjusted annually as set forth in Section 4.03 below.  As used herein, “Market
Rent” shall mean the price that a ready and willing tenant would pay, at
commencement of the applicable Option Term, as monthly base rent to a ready and
willing landlord of similar space in a Class “A” office building in the
geographical area known as Del Mar Heights/Torrey Hills (“Similar Space”), if
such Similar Space were offered for lease on the open market for a reasonable
period of time and be the sum of the fair market annual rental rate per rentable
square foot multiplied by the Rentable Area of the Premises (as set forth in the
Basic Lease Information).  Market Rent shall be determined as follows: (a) as
mutually agreed by Landlord and Tenant within ten (10)  days of Landlord’s
delivery to Tenant of Landlord’s opinion of the Market Rent for the first year
of the applicable Option Term (“Landlord Rent Notice”), which shall  be
delivered to Tenant within ten (10) days after Landlord receives Tenant’s
written Notice to Extend; or (b) in the event that Landlord and Tenant are
unable to so agree, the Market Rent shall be determined by concurrent appraisals
pursuant to Section 4.01(c) below.  Tenant shall have the right to withdraw its
Extension Notice by written notice to Landlord delivered to Landlord within
thirty (30) days after delivery to Tenant of Landlord’s Rent Notice.  In
determining Market Rent, appraisers shall take into account the duration of the
applicable Option Term, the quality and prestige of the Building and Premises,
recent monthly new and  renewal rental rates for Similar Space imputed to the
commencement of the applicable Option Term, and all relevant economic terms of
this Lease, it being the intent that Market Rent, as so determined, should
reflect the total economic package which would be offered at the time of
commencement of the applicable Option Term to a tenant for the Premises on a new
lease or lease renewal basis, or substantially Similar Space in a building of
similar quality and value of tenant improvements (without consideration of
depreciation or amortization on an accounting basis) and location under a lease
with substantially the same terms and provisions as the applicable terms and
provisions of this Lease (“Market for Similar Space”), without discounting the
rent for the creditworthiness of the tenant or for the real estate leasing
commissions.  Notwithstanding the foregoing, in no event shall the Market Rent
as so determined be less than the Base Rent for the calendar year  immediately
preceding the commencement of the Option Term.  In determining the rental rate
of similar space, the parties and the appraisers shall take into consideration
the following concessions:   (i)   Rental abatement concessions, if any, being
granted to tenants in connection with Similar Space;  (ii)  Tenant improvements
or allowances provided or to be provided for the Similar Space on a new lease or
lease renewal basis; and   (iii)   All other monetary concessions not otherwise
excluded above, if any, being granted to tenants in connection with the Similar
Space.

 

For example, if the parties, in applying the above criteria, determine that
(1) leases of comparable space provide a new or renewal tenant with comparable
space at a base rent rate of two dollars ($2.00) per square foot of Rentable
Area per month, with four (4) months free rent, and a thirty dollar ($30.00) per
square foot of Usable Area tenant improvement allowance where the value of
existing improvements in the comparable space is five dollars ($5.00) per square
foot of Usable Area, and (2) the value of the existing improvements in the
Premises is ten dollars ($10.00) per square foot of Usable Area, then the Fair
Market Rental Value of the Premises shall not be a base rent of two dollars
($2.00) per square foot of Rentable Area per month only but shall be the
equivalent of a two dollars ($2.00) per square foot of Rentable Area base rent,
four (4) months free rent, and a twenty-five dollar ($25.00) per square foot of
Usable Area tenant improvement allowance or payment in lieu of such allowance.

 

(c)                                  Market Rent Appraisal Procedure.

 

(i)                                     If Tenant rejects the Market Rent
proposed by Landlord in Landlord’s Rent Notice, Landlord and Tenant shall
attempt to agree in good faith upon a single appraiser not later than seven (7)
days after the Landlord receives notice of Tenant’s rejection of Landlord’s
proposed Market Rent (“Tenant’s Rejection Notice”), which date of receipt shall
be within fifteen (15) days after Landlord’s delivery of

 

15

--------------------------------------------------------------------------------


 

Landlord’s Rent Notice.  If Landlord and Tenant are unable to agree upon a
single appraiser within such time period, then Landlord and Tenant shall each
appoint one appraiser not later than fifteen (15) days after Landlord’s receipt
of Tenant’s Rejection Notice.   Within five (5) days thereafter, the two
appointed appraisers shall appoint a third appraiser.  Landlord and Tenant shall
instruct the appraiser(s) to complete the determination of the Market Rent not
later than fifteen (15) days after all appraisers have been appointed.  If the
two appraisers are unable to select the third appraiser within such five (5) day
period, then Landlord and Tenant shall be entitled to apply to the MAI for the
appointment of a third appraiser.

 

(ii)                                  If either Landlord or Tenant fails to
appoint its appraiser within the prescribed time period, the single appraiser
appointed shall determine the Market Rent of the Premises for the first year of
the applicable Option Term.  If both parties fail to appoint appraisers within
the prescribed time periods, then the first appraiser thereafter selected by a
party shall determine the Market Rent of the Premises for the first year of the
applicable Option Term.

 

(iii)                               Landlord and Tenant shall each bear the cost
of its own appraiser and the parties shall share equally the cost of the single
or third appraiser, if applicable.  All appraisers so designated herein shall
have at least five (5) years’ experience in the appraisal of similar office
buildings in the San Diego area and shall be members of professional
organizations such as MAI or equivalent.

 

(iv)                              If a single appraiser is chosen, then such
appraiser shall determine the Market Rent of the Premises for the first year of
the applicable Option Term.  Otherwise, the Market Rent of the Premises for the
first year of the applicable Option Term shall be the arithmetic average of two
(2) of the three (3) appraisals which are closest in amount, and the third
appraisal shall be disregarded.  Notwithstanding anything else contained herein,
the Market Rent as so determined shall not be less than the Basic Annual Rent
payable during the year preceding the applicable Option Term.

 

4.1                                 Additional Rent.     All charges required to
be paid by Tenant hereunder, including without limitation, payments for
Operating Expenses and any other amounts payable under this Lease, shall be
considered additional rent for the purposes of this Lease (“Additional Rent”),
and Tenant shall pay Additional Rent as provided in Article 6.  “Rent” shall
mean Base Rent and Additional Rent.

 

4.2                                 Escalation.     Annual Base Rent for the
second year of each Option Term and each and every succeeding year thereafter
during the applicable Option Term shall be increased  by an amount equal to
three percent (3%) of the Annual Base Rent payable for the preceding year.

 

4.3                                 Late Payment.     If any installment of Rent
is not paid promptly on the first of the month or otherwise when due, the unpaid
amounts shall bear interest at the interest rate set forth in Section 12.02(e) 
from the date due to the date of payment.  In addition, Tenant acknowledges that
the late payment of any installment of Rent will cause Landlord to incur certain
costs and expenses not contemplated under this Lease, the exact amount of which
are extremely difficult or impractical to fix.  These costs and expenses will
include, without limitation, administrative and collection costs and processing
and accounting expenses.  Therefore, if any installment of Rent is not received
by Landlord from Tenant when the installment is due, Tenant shall pay to
Landlord on demand a charge for administration, collection and accounting
expenses equal to five percent (5%) of the amount of such delinquent amounts due
(“Late Charge”) in addition to the installment of Rent then owing with interest
at the interest rate set forth in Section 12.02(e), regardless of whether or not
a notice of default or notice of termination has been given by Landlord;
provided, however, Tenant shall not be required to pay such Late Charge if such
late payment is the first late payment of Rent by Tenant in the preceding twelve
(12) months and the installment of Rent is paid not more than five (5) days 
after the date same is due..  Landlord and Tenant agree that the late payment
charge represents a reasonable estimate of Landlord’s costs and expenses and is
fair compensation to Landlord for its loss suffered by Tenant’s nonpayment of
any amounts when due and payable pursuant to this Lease.  This provision shall
not relieve Tenant from payment of Rent at the time and in the manner herein
specified.

 

4.4                                 Security Deposit.     The Security Deposit
previously delivered to Landlord by Tenant has been returned to Tenant, receipt
of which is acknowledged by Tenant. Except as provided in  Exhibit G, Section
19.02 attached hereto, no Security Deposit shall be required to be deposited by
Tenant.  If a Security Deposit is required by Exhibit G, Section 19.03, the
Security Deposit shall secure Tenant’s obligations under this Lease to pay rent
and other monetary amounts, to maintain the Premises and repair damages thereto,
to

 

16

--------------------------------------------------------------------------------


 

surrender the Premises to Landlord in clean and sanitary condition and repair
upon termination of this Lease as required pursuant to Section 18.15 below and
to discharge Tenant’s other obligations hereunder.  Landlord may use and
commingle the Security Deposit with other funds of Landlord.  If Tenant fails to
perform Tenant’s obligations hereunder, Landlord may, but without any obligation
to do so, apply all or any portion of the Security Deposit towards fulfillment
of Tenant’s unperformed obligations.  If Landlord does so apply any portion of
the Security Deposit, Tenant, shall immediately pay Landlord a sufficient amount
in cash to restore the Security Deposit to the full original amount.  In the
event that Landlord shall expend the same in order to cure Tenant’s default
hereunder, Tenant’s failure to forthwith remit to Landlord a sufficient amount
in cash to restore the Security Deposit to the original sum deposited within ten
(10) days after Tenant’s receipt of notice from Landlord that such amounts have
been so expended shall constitute an Event of Default.  The Security Deposit
shall be held by Landlord without liability for interest on the same.  Upon
termination of this Lease, if Tenant has then performed all of Tenant’s
obligations hereunder, Landlord shall return the Security Deposit to Tenant.  If
Landlord sells or otherwise transfers Landlord’s rights or interest under this
Lease, Landlord may deliver the Security Deposit to the transferee, whereupon
Landlord shall be released from any further liability to Tenant with respect to
the Security Deposit.

 

5.                                       INSURANCE

 

0.1                                 Special Form Coverage.     At all times
during the Term, Landlord shall procure and maintain in full force and effect
with respect to the Project (including, but not limited to, the Building and the
Tenant’s Improvements paid for by the Tenant Improvement Allowance), a policy or
policies of special form risk insurance (with extended coverage endorsement
attached, including sprinkler, vandalism and malicious mischief coverage, and
any other endorsements required by the holder of any fee or leasehold mortgage),
naming Tenant as a loss payee, as its interest may appear, in an amount equal to
one hundred percent (100%) of the full insurance replacement value (replacement
cost new, including debris removal, and demolition) thereof and any other
insurance Landlord reasonably deems necessary, including, but not limited to,
boiler and machinery insurance.  If the annual premiums charged Landlord for
such casualty insurance exceed the standard premium rates because the nature of
Tenant’s operations results in increased exposure, then Tenant shall, upon
receipt of appropriate premium invoices, reimburse Landlord for such increased
amount.  Landlord shall also, to the extent same is available  to the extent
same is available on commercially reasonable terms and at commercially
reasonable rates, keep and maintain, by endorsement to its special form
insurance or by a separate policy, rental abatement insurance insuring against
abatement or loss of Rent in case of fire or other casualty insured against by a
standard “special form” policy, in an amount at least equal to the amount of the
Rent payable by Tenant during one (1) year next ensuing, as reasonably
determined by Landlord. At all times during the Term, Tenant shall procure, pay
for and maintain in full force and effect a similar policy of insurance, naming
Landlord as a loss payee as to tenant improvements only, as its interest may
appear, with respect to property of every description and kind owned by Tenant
upon the Premises or the Building, or for which Tenant is legally liable,
including, without limitation, trade fixtures, furniture, equipment and other
personal property, and all tenant improvements owned or installed by or on
behalf of Tenant (but not with respect to those owned constructed by and owned
by Landlord and defined in the Work Letter as Tenant’s Improvement Work) 
insuring one hundred percent (100%) of the full replacement value of said
property and tenant improvements. Any policy proceeds shall be used for the
repair and replacement of the property damaged or destroyed unless this Lease
shall cease  and terminate under the provisions on excessive damage or
destruction set forth in Section 10.04 below. Notwithstanding anything to the
contrary contained in this Section 5.01, Tenant shall reimburse Landlord within
fifteen (15) days after receipt by Tenant of an invoice therefor, for the cost
of  the insurance provided in this Section 5.01 on any of Tenant’s Improvements
in excess of Thirty Five Dollars ($35) times the number of square feet of Usable
Area in the Premises as determined in accordance with Section 1.05.

 

5.1                                 Liability Coverage.     Within fifteen (15)
days after the execution of this Lease, Tenant shall provide Landlord with
certificates of insurance for all of Tenant’s insurance policies required
hereunder so that Landlord may determine whether Tenant’s insurance policies are
in such forms, amounts and are written by such insurance companies as required
by Landlord.  Tenant shall, at its own cost and expense, keep and maintain in
full force during the Term, a policy or policies of broad form commercial
general liability insurance (“Tenant’s CGL Policy”) with and cross-liability
endorsements (insuring Tenant’s indemnification obligations under this Lease,
including Section 5.09 hereof) written by an insurance company reasonably
approved by

 

17

--------------------------------------------------------------------------------


 

Landlord in the form customary to the locality, insuring Tenant’s activities
with respect to the Premises and/or Building against loss, damage or liability
for personal and bodily injury (including wrongful death) of any person and loss
or damage to property occurring in, upon or about the Premises covering personal
and bodily injury in the amounts of not less than Five Million Dollars
($5,000,000) per person and Five Million Dollars ($5,000,000) per occurrence and
covering property damage in the amount of not less than One Million Dollars
($1,000,000) per occurrence.  These limits may be satisfied by a basic policy
and an umbrella policy.  Such insurance shall be with insurance companies with a
General Policy Holder’s rating of at least A- VII as set forth in the most
current issue of Best’s Insurance Guide, and licensed to do business in
California. Such insurance shall have a deductible of no greater than Fifty
Thousand Dollars ($50,000).  Tenant’s obligations to carry the insurance set
forth herein  may be satisfied by coverage under a so-called blanket policy of
broad form commercial general liability insurance with the same endorsements and
coverage for the Premises as described above, as well as coverage of other
premises and properties of Tenant, or in which Tenant has some interest;
provided, however, that Landlord and Managing Agent shall be named as an
additional insured, the coverage afforded Landlord shall not be reduced or
diminished, and the requirements set forth in this Lease are otherwise
satisfied. Landlord shall, at its own cost and expense, keep and maintain in
full force during the Term, a policy or policies of broad form commercial
general liability insurance (“Landlord’s CGL Policy”) with and cross-liability
endorsements (insuring Landlord’s indemnification obligations under this Lease,
including Section 5.09 hereof) in the form customary to the locality, insuring
Landlord’s activities with respect to the Building Common Areas, the Project
Common Areas and the Parking Area  against loss, damage or liability for
personal and bodily injury (including wrongful death) of any person and loss or
damage to property occurring in, upon or about the  Building Common Areas, the
Project Common Areas and the Parking Area  covering personal and bodily injury
and covering property damage in a combined single limit of not less than Five
Million Dollars ($5,000,000) combined single limit. These limits may be
satisfied by a basic policy and an umbrella policy. Such insurance shall be with
insurance companies with a General Policy Holder’s rating of at least A- VII as
set forth in the most current issue of Best’s Insurance Guide, and licensed to
do business in California.  Such insurance shall have a deductible of no greater
than Fifty Thousand Dollars ($50,000).  Landlord’s obligations to carry the
insurance set forth herein  may be satisfied by coverage under a so-called
blanket policy of broad form commercial general liability insurance with the
same endorsements and coverage for the  Building Common Areas, the Project
Common Areas and the Parking Area as described above, as well as coverage of
other premises and properties of Landlord, or in which Landlord has some
interest, provided, however, that Tenant shall be named as an additional
insured, the coverage afforded  shall not be reduced or diminished, and the
requirements set forth in this Lease are otherwise satisfied.

 

5.2                                 Worker’s Compensation Insurance.     Tenant
shall, at its own cost and expense, keep and maintain in full force during the
Term, a policy or policies of worker’s compensation insurance, in statutory
amounts and limits, and employer’s liability insurance with limits as follows: 
bodily injury each accident in the amount of not less than One Million Dollars
($1,000,000), bodily injury/disease each employee in an amount not less than One
Million Dollars ($1,000,000), and a bodily injury/disease policy limit of not
less than One Million Dollars ($1,000,000).

 

5.3                                 Business Interruption Insurance.     Tenant
shall, at its own cost and expense, keep and maintain in full force during the
Term (a) such policy or policies of business interruption insurance, as Tenant
may deem necessary or appropriate, insuring that the monthly installments of
Rent shall be paid to Landlord for a period of not less than one (1) year if the
Premises are destroyed or inaccessible by a risk not insured against by a
standard “special form” policy Landlord is required to maintain pursuant to the
provisions of Section 5.01 above, and (b) such other policies of insurance
insuring such other risks as Tenant may deem necessary or appropriate.

 

5.4                                 Insurance Certificates.     Tenant shall
furnish to Landlord, no more than ten (10) days prior to the earlier of Tenant’s
occupancy of the Premises (as permitted by Section 3.02) or the Term
Commencement Date of this Lease and thereafter no more than thirty (30) days
prior to the expiration of each such policy, a certificate of insurance issued
by the insurance carrier of each policy of insurance carried by Tenant pursuant
hereto. Said certificates shall expressly provide that such policies shall not
be cancellable or subject to reduction of coverage or otherwise be subject to
modification except after thirty (30) days’ prior written notice to the parties
named as additional insureds in this Article 5.  Landlord and, if Tenant is
notified in writing of the identity of such parties, its successors and assigns,
and any nominee of Landlord holding any interest in the

 

18

--------------------------------------------------------------------------------


 

Premises, including without limitation, any ground lessor and the holder of any
fee or leasehold mortgage, shall be named as additional insureds under each such
policy of insurance maintained by Tenant pursuant to this Lease. Landlord shall
furnish to Tenant within ten (10) after receipt of Tenant’s written request
therefore, which request may be made not more often than once a calendar year, a
certificate of insurance  issued by the insurance carrier of each policy of
insurance carried by Landlord pursuant hereto.

 

5.5                                 Tenant’s Failure.      If Tenant fails to
maintain any insurance required in this Lease, Tenant shall be liable for any
loss or cost resulting from said failure.  Notwithstanding the foregoing,
Landlord may at Landlord’s sole discretion, after notice to Tenant, but shall
not be required to, procure said insurance on Tenant’s behalf and charge Tenant
the premium for such policies.  This Section 5.06 shall not be deemed to be a
waiver of any of Landlord’s rights and remedies under any other section of this
Lease.

 

5.6                                 Waiver of Subrogation.      Any policy or
policies of fire, extended coverage or similar casualty insurance, which either
party obtains in connection with the Premises, the Building or Tenant’s personal
property therein, shall, to the extent the same can be obtained without
unreasonable expense, include a clause or endorsement denying the insurer any
rights of subrogation against the other party to the extent rights have been
waived by the insured prior to the occurrence of injury or loss.  Landlord and
Tenant waive any rights of recovery against  the other for injury or loss due to
hazards covered by insurance containing such a waiver of subrogation clause or
endorsement to the extent of the injury or loss covered thereby.

 

5.7                                 Tenant’s Property and Fixtures.     Tenant
shall assume the risk of damage to any furniture, equipment, machinery, goods,
supplies or fixtures which are or remain the property of Tenant or as to which
Tenant retains the right of removal from the Premises.

 

19

--------------------------------------------------------------------------------


 

5.8                                 Indemnification.

 

(a)                                  Except as specifically otherwise provided
herein, to the fullest extent permitted by law, Tenant covenants with Landlord
that, Landlord, Landlord’s agents and employees shall not be liable for any
damage or liability of any kind or for any injury to or death of persons, or
damage to property of Tenant or any other person occurring from any cause
whatsoever related to the use, improvement, occupancy or enjoyment of the
Premises by Tenant or any person thereon or holding under Tenant, unless: (i) 
such damage, liability, injury or death results from the gross negligence or
willful misconduct of Landlord or its employees, agents or contractors;  (ii)  
such damage or injury ,damage, liability, injury or death is covered by the
policies of insurance Landlord is required to maintain under this Lease, or
would have been covered by the policies of insurance Landlord is required to
maintain under this Lease if Landlord had maintained such policies of insurance;
or (iii) such damage, liability, injury or death would have been covered by the
policies of insurance Landlord is required to maintain under this Lease except
for the deductible amount of any  such policy being  greater than Five Thousand
Dollars ($5,000) and less than Fifty Thousand Dollars ($50,000). Tenant shall
indemnify protect, defend and hold Landlord and its members, officers,
employees, agents, servants, concessionaires, licensees, contractor or invitees
(“Landlord Parties”), the Premises, Building, Project, Lot and Landlord’s
related property, harmless from and against (aa) any and all liability, fines,
penalties, losses, damages, costs and expenses, demands, causes of action,
claims or judgments (collectively, “Claims”) arising from or growing out of any
injury to any person or persons or any damage to any property as a result of any
accident or other occurrence during the Term occasioned in any way as a result
of Tenant’s or Tenant’s Parties’ negligence or willful misconduct in the use,
maintenance, occupation or operation of the Premises during the Term, (bb) all
liens, claims and demands related to the Tenant’s use of the Premises and its
facilities during the Term, or any repairs, alterations or improvements which
Tenant may make or cause to be made upon the Premises, and (cc) from and against
all legal costs and charges, including attorneys’ fees, incurred in and about
any of such matters and the defense of any action arising out of the same or in
discharging the Building, Project, Lot and Landlord’s related property or any
part thereof from any and all liens, charges or judgments which may accrue or be
placed thereon by reason of any act or omission of the Tenant; provided,
however, that Tenant shall not be required to indemnify Landlord; (x)  for any
damage or injury arising as a result of the gross negligence or willful
misconduct of Landlord; (y) for any damage or injury ,damage, liability, injury
or death which is covered by the policies of insurance Landlord is required to
maintain under this Lease, or would have been covered by the policies of
insurance Landlord is required to maintain under this Lease  if Landlord
maintained such policies of insurance; or (z) for any  damage, liability, injury
or death which would have been covered by the policies of insurance Landlord is
required to maintain under this Lease except for the deductible amount of any
such policy being  greater than Five Thousand Dollars ($5,000) and less than
Fifty Thousand Dollars ($50,000). This indemnity shall survive the termination
of this Lease for four (4) years.

 

(b)                                 Landlord shall indemnify, defend and hold
harmless Tenant and its officers, employees, agents, servants, subtenants,
concessionaires, licensees, contractor or invitees  (“Tenant Parties”) from and
against all Claims for damage to property outside the Premises: (i) to the
extent that such Claims result from the gross negligence or willful misconduct
of Landlord and its agents, employees and contractors in connection with their
activities in, on or about the Project or the Building; (ii) to the extent such
Claims are is covered by the policies of insurance Landlord is required to
maintain under this Lease, or  would have been covered by  insurance Landlord is
required to obtain under this Lease if Landlord had maintained such policies of
insurance; or (iii) to the extent such Claims would be covered by the policies
of insurance Landlord is required to maintain under this Lease except for the
deductible amount of any such policy being  greater than Five Thousand Dollars
($5,000) and less than Fifty Thousand Dollars ($50,000); except, however, to the
extent that any such Claim (aa) is for

 

20

--------------------------------------------------------------------------------


 

damage to Tenant’s Improvements or Tenant’s personal  property, fixtures,
furniture and equipment in the Premises and is covered by insurance that  Tenant
is required to obtain under this Lease (or would have been covered had  Tenant
carried the insurance required under this Lease) or (bb) results from the
negligent acts, omissions or willful misconduct of Tenant or Tenant Parties. 
This indemnity shall survive the termination of this Lease for four (4) years.

 

5.9                                 Earthquake and Flood Insurance.     In
addition to any other insurance policies carried by Landlord in connection with
the Project, Landlord may elect to procure and maintain in full force and effect
during the Term, with respect to the Project, a policy of earthquake/volcanic
action and flood and/or surface water insurance, including rental value
insurance against abatement or loss of rent in the case of damage or loss
covered under such earthquake/volcanic and flood and/or surface water insurance,
in an amount up to one hundred percent (100%) of the full insurance replacement
value (including debris removal and demolition) of the Project improvements.

 

5.10                           Other Tenant Insurance Coverage.     Subject to
the limitations set for below in this Section 5.11,Tenant shall, at Tenant’s own
expense, procure and maintain any other and further insurance coverages that
Landlord or Landlord’s lender may reasonably require.  Subject to the
limitations set forth below this Section 5.11, if requested by Landlord, the
amounts of the foregoing insurance requirements of this Article 5 shall be
reasonably increased in accordance with industry standards or as required by
Landlord’s lender during the Term and during any Option Term. Tenant shall not
be required to obtain or maintain additional insurance coverage or increased
limits of insurance coverage under this Section 5.11 to the extent the premium
costs  of such additional insurance coverage or increased limits of insurance
coverage during the initial Term or during any Option Term exceeds by more than
Fifty Thousand Dollars ($50,000) in any such period, the premium costs of the
insurance coverage required to be obtained and maintained by Tenant hereunder at
the commencement of such period, as applicable. Landlord shall have the right to
review the levels and types of insurance coverage required to be maintained by
Landlord and Tenant under this Lease at the commencement of each Option Term, if
any, and to require modified, additional or increased insurance coverage
(including deductible limits) and to require Tenant to maintain such additional
or increased insurance  coverage during the applicable Option Term. Landlord
shall, within ten (10) days after the date Landlord receives from Tenant an
Extension Notice pursuant to Section 3.04, give Tenant written notice of any
modified or additional insurance coverage or increased limits of insurance
coverage required to be maintained by Landlord and Tenant during the applicable
Option Term.  If Tenant determines that the  additional insurance coverage or
increased limits of insurance coverage required by Landlord to be maintained by
Landlord or Tenant during the applicable Option Term is not acceptable to
Tenant, Tenant may withdraw the Extension Notice by delivering written notice
thereof to Landlord within ten (10) days after the receipt by Tenant of
Landlord’s notice specifying the insurance overage requirements during the
applicable period.

 

6.                                       OPERATING EXPENSES

 

0.1                                 Tenant’s Share.

 

(a)                                  Tenant’s share of Building Operating
Expenses (“Tenant’s Building Share”) is hereby mutually agreed to be that
percentage set forth in the Basic Lease Information.  Tenant shall pay as
Additional Rent Tenant’s Building Share of Building Operating Expenses for any
calendar year after the Base Calendar Year to the extent that Building Operating
Expenses for such calendar year exceed the Building Operating Expenses for the
Base Calendar Year .

 

(b)                                 Tenant’s share of Project Operating Expenses
(“Tenant’s Project Share”) is hereby mutually agreed to be that percentage set
forth in the Basic Lease Information.  Tenant shall pay as Additional Rent
Tenant’s Project Share of Project Operating Expenses for any calendar year 
after the Base Calendar Year to the extent that Project Operating Expenses for
such calendar year  exceed the Project Operating Expenses for the Base Calendar
Year.

 

(c)                                  For the purposes of this Article 6 and
determining Tenant’s Share of Building Operating Expenses and Tenant’s Share of
Project Operating Expenses, Landlord and Tenant hereby agree that the Operating
Expenses for the Base Calendar Year shall be the greater of (A) the amount of
Five Dollars and Sixty Five Cents ($5.65) per square feet of Rentable Area in
the Premises, as increased by an amount

 

21

--------------------------------------------------------------------------------


 

determined by multiplying the amount of Five Dollars and Sixty Five Cents
($5.65) per square feet of Rentable Area in the Premises by the increase, if
any, in the Index (as hereinafter defined) from the date of this Lease through
December 31, 2002, being the amount budgeted by Landlord for Operating Expenses
during the Base Calendar Year (the “Budgeted Operating Expenses”); or (B) the
sum of the actual Operating Expenses incurred by Landlord during the Base
Calendar Year and an amount equal to Twenty-five Cents ($.25) per square foot of
Rentable Area in the Premises (the “Operating Expense Buffer”). Within sixty
(60) days after the date of this Lease, Landlord shall deliver to Tenant for
Tenant’s approval a revised budget for Operating Expenses for the Base Calendar
Year, which shall allocate in a reasonable manner the foregoing expenses between
Building Operating Expense and Project Operating Expenses.   Tenant shall not
unreasonably withhold or delay Tenant’s approval of Landlord’s budget.  If
Tenant disapproves Landlord’s revised budget, then Tenant shall notify Landlord
of the reasons therefor and Landlord and Tenant shall thereafter negotiate
reasonably to agree upon a revised budget.  If they are unable to so agree
within sixty (60) days after Landlord delivers its proposed revised budget to
Tenant, then the dispute shall be resolved in accordance with the Real Estate
Industry Arbitration Rules of the American Arbitration Association.  After
Landlord and Tenant agree on (or arbitration establishes) a revised budget that
allocates Budgeted Operating Expenses between Building Operating Expenses and
Project Operating Expenses:

 

(i)                                     Building Operating Expenses for the Base
Calendar Year shall be the greater of (x) the amount of the Budgeted Operating
Expenses allocated to Building Operating Expenses, or (y) the sum of the actual
Building Operating Expenses incurred by Landlord during the Base Calendar Year
and an amount equal to the portion of the Operating Expense Buffer that is
allocated to the Building Operating Expenses; and

 

(ii)                                  Project Operating Expenses for the Base
Calendar Year shall be the greater of (x) the amount of the Budgeted Operating
Expenses allocated to Project Operating Expenses, or (y) the sum of the actual
Project Operating Expenses incurred by Landlord during the base Calendar Year
and an amount equal to the portion of the Operating Expense Buffer that is
allocated to the Project Operating Expenses.

 

For purposes of the foregoing, the Operating Expense Buffer shall be allocated
between Building Operating Expenses and Project Operating Expenses in the same
proportion that actual Building Operating Expenses for the Base Calendar Year
bears to actual Project Operating Expenses for the Base Calendar Year. Tenant’s
Share of Building Operating Expenses and Tenant’s Share of Project Operating
Expenses payable pursuant to subsections (a) and (b) above shall thereafter be
determined based on the approved revised budget submitted by Landlord. For the
purposes of this Section 6.01, the term “Index” shall mean the Department of
Labor, Bureau of Labor Statistics, Consumer Price Index, Subgroup “Urban Wage
Earners and Clerical Workers (Revised)”, Los Angeles - Long Beach - Anaheim -
Riverside Metropolitan Area (1982-84 = 100).

 

6.1                                 Definition of Operating Expenses.

 

(a)                                  “Building Operating Expenses” shall include
all expenses and costs of every kind and nature which Landlord shall pay or
become obligated to pay because of or in connection with the ownership and
operation of the Building, including, without limitation: (i) all Impositions as
set forth in Article 6; (ii) premiums for insurance maintained by Landlord
pursuant to Article 5; (iii) wages, salaries and related expenses and benefits
of all on-site employees, if any, and off-site employees, if any, engaged in
operation, maintenance and security of the Building, pro rated to the extent
such persons work on other buildings or properties; (iv) all supplies,
materials, tool and equipment rental used in operation of the Building; (v) all
maintenance and repair, waste disposal, janitorial, security and service costs
incurred in connection with the Building; (vi) a property management fee equal
to 3% of the Base Rent (the “Management Fee”); (vii) legal and accounting
expenses, including the cost of audits by certified public accountants; (viii)
repairs, replacements and general maintenance of the Building (excluding those
paid for by proceeds of insurance or other parties and alterations attributable
solely to tenants of the Project Building other than Tenant); (ix) all interior
and exterior maintenance, repair and replacement costs, including, without
limitation, service areas, elevators, mechanical rooms, plumbing, heating,
ventilating and air conditioning (“HVAC”) equipment and non-structural

 

22

--------------------------------------------------------------------------------


 

roof (all to the extent related to the interior or exterior of the Building and
not related to replacement of the structural elements of the Building); (x) all
other reasonable operating, management and other expenses incurred by Landlord
in connection with operation of the Building; and (xi) all charges for water and
sewer services not separately metered by a tenant of the Building and used or
consumed in the Building;  (xii) any other costs, levies or assessments
resulting from statutes or regulations promulgated by any governmental authority
in connection with the use or occupancy of the Building or the Premises; (xiii)
personal property taxes levied on or attributable to personal property used in
connection with the Building; (xiv) freight charges and transportation services
attributable to the operation and/or management of the Building; and (xv)
reasonable accounting, audit, verification and other reasonable consulting fees.
Building Operating Expenses do not include electricity and gas, if any,
delivered to the Building, as well as Tenant’s Premises, which costs are
Tenant’s proportionate or sole responsibility as further defined in Section
6.08.  Notwithstanding the provisions of this Section 6.02, the following shall
not be included within Building Operating Expenses:

 

(ii)                                  Any depreciation on the Building;

 

(iii)                               Costs incurred due to Landlord’s violation
of any terms or conditions of this Lease or any other lease relating to the
Building;

 

(iv)                              All principal, interest, loan fees, and other
carrying costs related to any mortgage or deed of trust and all rental and other
payable due under any ground or underlying lease related to the Building, unless
such costs are directly attributable to a Tenant’s breach or default under this
Lease;

 

(v)                                 Any compensation paid to clerks, attendants,
or other persons in commercial concessions operated by Landlord;

 

(vi)                              Advertising and promotional expenditures,
including charitable contributions;

 

(vii)                           Any costs, fines, or penalties incurred due to
violations by Landlord of any governmental rule or authority, this Lease or any
other lease in the Building or due to Landlord’s gross negligence or willful
misconduct;

 

(viii)                        Costs of acquisition of sculpture, paintings, or
other objects of art;

 

(ix)                                Wages, salaries, or other compensation paid
to any executive employees of Landlord above the grade of building manager;

 

(x)                                   Real estate brokers’ leasing commissions;

 

(xi)                                Tenant improvements or alterations to tenant
spaces;

 

(xii)                             The cost of providing any service directly to
and paid directly by any tenant;

 

(xiii)                          All management or similar fees other than the
Management Fee;

 

(xiv)                         Costs associated with:

 

(A)                              Operation of the business of the ownership of
the Building or the Project or entity that constitutes Landlord or Landlord’s
property manager, as distinguished from the cost of Building operations,
including the costs of partnership or corporate accounting and legal matters;
defending or prosecuting any lawsuit or disputes with any mortgagee, lender,
ground lessor, broker, tenant, occupant, or prospective tenant or occupant;
selling or syndicating any of Landlord’s interest in the Building or the
Project; and disputes between Landlord and Landlord’s property manager;

 

(B)                                Landlord’s general corporate or partnership
overhead and general administrative expenses, including the salaries of
management personnel other than those who are primarily engaged in the
operation, maintenance, and repair of the Building, except to the extent that
those costs and expenses are included in the Management Fees;

 

(xvi)                         Costs of:

 

(A)                              Initial construction of the Building;

 

23

--------------------------------------------------------------------------------


 

(B)                                Reconstruction or repair of the Building
pursuant to Article 10; or

 

(C)                                Modification, alteration, or repair of any
portion of Landlord’s Work or Tenant’s Improvement Work (as defined in the Work
Letter) relating to the Building due to faulty initial construction;

 

(xvii)                      Expenses incurred by Landlord for use of any portion
of the Building or the Project to accommodate special events such as shows,
promotions, filming, displays, photography, private events or parties,
ceremonies, and advertising.  This exclusion to Building Operating Expenses
shall not include the normal expenses otherwise attributable to providing
Building services, such a lighting, heating, ventilating, and air-conditioning
in the public portions of the Building under normal Building operations during
Business Hours.  This exclusion shall also not include programs, training,
displays, or other events for training or informing tenants and occupants of the
Building on how to cope with fire, earthquake and life-safety matters.

 

(xviii)                   Any costs or expenses relating to any provisions of
any:

 

(A)                              Development agreement; owner participation
agreement; conditions of governmental building permits for construction of
Landlord’s Work; approvals, or entitlements in connection with the initial
performance of Landlord’s Work  or Tenant’s Improvement Work relating to the
Building; conditional use permits in connection with the performance of
Landlord’s Work or Tenant’s Improvement Work relating to the Building; easements
encumbering all or part of the Building; or

 

(B)                                Other agreement relating to the initial
development, entitlement, construction, or financing of the Building or the
Project, including any initial payments or costs made in connection with any
child-care facilities, traffic demand management programs, transportation impact
mitigation fees, water conservation, sewage treatment, recycling and housing
replacement or linkage fees existing as of the date of this Lease.

 

(xix)                           Capital improvement or capital replacement
related to the Building (“Capital Costs”), including:

 

(A)                              Costs incurred by Landlord that are considered
to be capital improvements or capital replacements under generally accepted
accounting and management practices; and

 

(B)                                Rentals and other related expenses incurred
in leasing air-conditioning systems, elevators, and other equipment ordinarily
considered to be capital expenditures (except equipment, other than motor
vehicles, not affixed to the Building that is used in providing janitorial or
maintenance services for the Building, temporary equipment used for repairs of
the Building).

 

(xx)                              All Project Operating Expenses and costs of
every kind and nature which Landlord shall pay or become obligated to pay
because of or in connection with the ownership and operation of the other
buildings in the Project or any surrounding property and supporting facilities.

 

(xxi)                           Legal, accounting, audit, verification and other
consulting fees relating to the ownership, as opposed to the operation, of the
Building and the Project.

 

(xxii)                        Fees or costs paid to affiliates or parties
related to Landlord to the extent such fees and costs are in excess of the fees
and costs which would have been paid to unrelated parties for similar services
or products;

 

(xxiii)                     Expenditures to comply with Americans with
Disabilities Act in effect or adopted prior to the Term Commencement Date and
expenditures relating to the remediation of Hazardous Materials in or about the
Building as of the Term Commencement Date, including costs of reporting, and/or
monitoring; and

 

24

--------------------------------------------------------------------------------


 

(xxiv)                    Costs and expenses of any type to the extent such
costs and expenses are reimbursed to Landlord under under any warranties or
service contracts.

 

(b)                                 “Project Operating Expenses” shall include
all expenses and costs of every kind and nature which Landlord shall pay or
become obligated to pay because of or in connection with the ownership and
operation of the Project Common Areas and Parking Area, including, without
limitation: (i) all Impositions as set forth in Article 6; (ii) premiums for
insurance maintained by Landlord pursuant to Article 5; (iii) wages, salaries
and related expenses and benefits of all on-site employees, if any, and off-site
employees, if any, engaged in operation, maintenance and security of the Project
Common Areas and Parking Area, pro rated to the extent such persons work on
other buildings or properties; (iv) all supplies, materials, tool and equipment
rental used in operation of the Project Common Areas and Parking Area; (v) all
maintenance and repair, waste disposal, janitorial, security and service costs
incurred in connection with the Project Common Areas and Parking Areas; (vi) all
maintenance and repair, waste disposal, janitorial, security and service costs
incurred in connection with the Parking Area and the Project Common Areas,
including, without limitation, locker rooms and exercise facilities;
(vii) repairs, replacements and general maintenance of the Parking Area and the
Project Common Areas (excluding those paid for by proceeds of insurance or other
parties, alterations attributable solely to tenants of the Project other than
Tenant and those related to replacement of the structural elements of the
Parking Area and the Project Common Areas); (viii) all other reasonable
operating, management and other expenses incurred by Landlord in connection with
operation of the Parking Area and the Project Common Areas; (ix) all charges for
water, electrical, and sewer services not separately metered by any tenant of
the Project and used or consumed in the Parking Area or the Project Common
Areas; (x) any other costs, levies or assessments resulting from statutes or
regulations promulgated by any governmental authority in connection with the use
or occupancy of the Project; (xi) personal property taxes levied on or
attributable to personal property used in connection with the Project Common
Areas and Parking Area; (xii) freight charges and transportation services
attributable to the operation and/or management of the Project; and (xiii)
reasonable accounting, audit, verification and other reasonable consulting
fees.  Project Operating Expenses do not include electricity and gas, if any,
delivered to the Project, which costs are the responsibility of any tenant of
the Project as further defined in Section 6.08.  Notwithstanding the provisions
of this Section 6.02, the following shall not be included within Project
Operating Expenses:

 

(ii)                                  Any depreciation on the Project Common
Areas or Parking Area;

 

(iii)                               Costs incurred due to Landlord’s violation
of any terms or conditions of this Lease or any other lease relating to the
Project;

 

(iv)                              All principal, interest, loan fees, and other
carrying costs related to any mortgage or deed of trust and all rental and other
payable due under any ground or underlying lease related to the Project, unless
such costs are directly attributable to a Tenant’s breach or default under this
Lease;

 

(v)                                 Any compensation paid to clerks, attendants,
or other persons in commercial concessions operated by Landlord;

 

(vi)                              Advertising and promotional expenditures,
including charitable contributions.

 

(vii)                           Any costs, fines, or penalties incurred due to
violations by Landlord of any governmental rule or authority, this Lease or any
other lease in the Project or due to Landlord’s gross negligence or willful
misconduct.

 

(viii)                        Costs of acquisition of sculpture, paintings, or
other objects of art.

 

(ix)                                Wages, salaries, or other compensation paid
to any executive employees of Landlord above the grade of building manager.

 

(x)                                   Real estate brokers’ leasing commissions.

 

(xi)                                Tenant improvements or alterations to tenant
spaces.

 

(xii)                             The cost of providing any service directly to
and paid directly by any tenant.

 

(xiii)                          All management or similar fees other than the
Management Fee.

 

(xiv)                         Costs associated with:

 

25

--------------------------------------------------------------------------------


 

(A)                              Operation of the business of the ownership of
the Project or the Project or entity that constitutes Landlord or Landlord’s
property manager, as distinguished from the cost of Project operations,
including the costs of partnership or corporate accounting and legal matters;
defending or prosecuting any lawsuit or dispute with any mortgagee, lender,
ground lessor, broker, tenant, occupant, or prospective tenant or occupant;
selling or syndicating any of Landlord’s interest in the Project Common Areas or
Parking Area; and disputes between Landlord and Landlord’s property manager;

 

(B)                                Landlord’s general corporate or partnership
overhead and general administrative expenses, including the salaries of
management personnel other than those who are primarily engaged in the
operation, maintenance, and repair of the Project Common Areas or Parking Area,
except to the extent that those costs and expenses are included in the
Management Fees;

 

(xvi)                         Costs of:

 

(A)                              Initial construction of the Project Common
Areas or Parking Area;

 

(B)                                Reconstruction or repair of the Project
Common Areas or Parking Area pursuant to Article 10; or

 

(C)                                Modification, alteration, or repair of any
portion of the Project Common Areas or Parking Area due to faulty initial
construction;

 

(xvii)                      Expenses incurred by Landlord for use of any portion
of the Project or the Project Common Areas or Parking Area to accommodate
special events such as shows, promotions, filming, displays, photography,
private events or parties, ceremonies, and advertising.  This exclusion to
Project Operating Expenses shall not include the normal expenses otherwise
attributable to providing Project services, such a lighting, heating,
ventilating, and air-conditioning in the public portions of the Project under
normal Project operations during Business Hours.  This exclusion shall also not
include programs, training, displays, or other events for training or informing
tenants and occupants of the Project on how to cope with fire, earthquake and
life-safety matters.

 

(xviii)                   Any costs or expenses relating to any provisions of
any:

 

(A)                              Development agreement; owner participation
agreement for initial contribution of Landlord’s Work; conditions of
governmental building permits for construction of Landlord’s Work, approvals, or
entitlements in connection with the initial performance of Landlord’s Work  or
Tenant Improvement Work relating to the Project Common Areas or Parking Area;
conditional use permits in connection with the performance of Landlord’s Work or
Tenant’s Improvement Work relating to the Project Common Areas or Parking Area;
easements encumbering all or part of the Project Common Areas or Parking Area;
or

 

(B)                                Other agreement relating to the initial
development, entitlement, construction, or financing of the Project or the
Project, including any initial payments or costs made in connection with any
child-care facilities, traffic demand management programs, transportation impact
mitigation fees, water conservation, sewage treatment, recycling and housing
replacement or linkage fees existing as of the date of this Lease.

 

(xix)                           Capital improvement or capital replacement
related to the Project Common Areas or Parking Area (“Capital Costs”),
including:

 

(A)                              Costs incurred by Landlord that are considered
to be capital improvements or capital replacements under generally accepted
accounting and management practices; and

 

26

--------------------------------------------------------------------------------


 

(B)                                Rentals and other related expenses incurred
in leasing air-conditioning systems, elevators, and other equipment ordinarily
considered to be capital expenditures (except equipment, other than motor
vehicles, not affixed to the Project Common Areas or Parking Area that is used
in providing janitorial or maintenance services for the Project Common Areas or
Parking Area , temporary equipment used for repairs of the Project).

 

(xx)                              All Building Operating Expenses and costs of
every kind and nature which Landlord shall pay or become obligated to pay
because of or in connection with the ownership and operation of the other
buildings in the Project or any surrounding property and supporting facilities.

 

(xxi)                           Legal, accounting, audit, verification and other
consulting fees relating to the ownership, as opposed to the operation, of the
Project and the Project.

 

(xxii)                        Fees or costs paid to affiliates or parties
related to Landlord to the extent such fees and costs are in excess of the fees
and costs which would have been paid to unrelated parties for similar services
or products;

 

(xxiii)                     Expenditures to comply with Americans with
Disabilities Act in effect or adopted prior to the Term Commencement Date and
expenditures relating to the remediation of Hazardous Materials in or about the
Building as of the Term Commencement Date, including costs of reporting, and/or
monitoring; and

 

(xxiv)                    Costs and expenses of any type to the extent such
costs and expenses are reimbursed to Landlord under any warranties or service
contracts.

 

(c)                                  As used herein, “Operating Expenses” shall
mean Building Operating Expenses or Project Operating Expenses, as applicable.

 

6.2                                 Proration.     Any Building Operating
Expenses or Project Operating Expenses attributable to a period which falls only
partially within the Term shall be prorated between Landlord and Tenant so that
Tenant shall pay only that proportion thereof which the part of such period
within the Term bears to the entire period.

 

6.3                                 Survival.     Any such sum payable by Tenant
which would not otherwise be due until after the date of the termination of this
Lease, shall, if the exact amount is uncertain at the time that this Lease
terminates, be paid by Tenant to Landlord upon such termination in an amount to
be reasonably determined by Landlord with an adjustment to be made once the
exact amount is known.

 

6.4                                 Estimated Payments.     Prior to the
commencement of each calendar year of the Term, Landlord shall reasonably
estimate the Additional Rent payable by Tenant pursuant to this provision and
Tenant shall pay to Landlord on the first of each month in advance, one-twelfth
(1/12) of Landlord’s estimated amount.  After the end of each calendar year
Landlord shall deliver to Tenant a statement of Additional Rent paid by Tenant
and actual Operating Expenses incurred by Landlord during such calendar year (a
“Reconciliation Statement”) and there shall be an adjustment made to account for
any difference between the actual and the estimated Operating Expenses for the
previous year. Landlord shall calculate such adjustment within ninety (90) days
after the end of the applicable calendar year . If Tenant has overpaid the
amount of Additional Rent owing pursuant to this provision, Landlord shall
refund Tenant the amount of such overpayment to Tenant within one hundred twenty
(120) days after the expiration of the applicable calendar year. If Tenant has
underpaid the amount of Additional Rent owing pursuant to this provision, Tenant
shall pay the amount of such underpayment to Landlord, as Additional Rent,
within thirty (30) days after receipt of notice from Landlord of such
underpayment.

 

6.5                                 Adjustment

 

(a)                                  Notwithstanding any provision herein to the
contrary, in the event the Project and/or Building is not fully occupied
(including because it is not yet constructed) during the Base Calendar Year or
any subsequent calendar year, an adjustment shall be made in computing Operating
Expenses for such calendar year  so that the same shall be computed for such
calendar year as though the Building and/or Project had been fully occupied
during such year.

 

27

--------------------------------------------------------------------------------


 

(b)                                 If Landlord includes any buildings other
than the Building in the Project that were not included in the Project during
the Base Calendar Year or were part of the Project for only a portion of the
Base Calendar Year, Project Operating Expenses for the Base Calendar Year shall
be considered to be increased by the amounts that Landlord would have incurred
during the Base Calendar Year with respect to Project Operating Expenses had
these additional buildings been included in the Project during the entire Base
Calendar Year

 

6.6                                 Impositions.     ”Impositions” shall
collectively refer to all forms of:  (i) real estate taxes, assessments, impact
fees, transit charges, housing fund assessments, assessment bonds, license fees,
license taxes, business license fees, commercial rental taxes, and improvement
bonds in connection with the Project and/or the Building; (ii) governmental
taxes, levies, fees and charges imposed by any authority having the direct power
to tax, including but not limited to any city, county, state or federal
government or any school, agricultural, lighting, drainage or other improvement
or special assessment district thereof, and all other taxes relating to any
legal or equitable interest in the Premises, Project and/or the Building; (iii)
taxes which may be levied in lieu of real estate taxes; and (iv) other
governmental charges (including, but not limited to, charges for traffic
facilities improvements, water service studies and improvements, and fire
service studies and improvements) or amounts necessary to be expended because of
governmental orders.  “Impositions” shall include all such governmental
obligations, whether general or special, ordinary or extraordinary, unforeseen
as well as foreseen, of any kind and nature for public improvements, services,
benefits, or any other purpose which are assessed, levied, confirmed, imposed or
become a lien upon the Premises, Project and/or Building or become payable
during the Term.

 

(a)                                  Installment Election.  In the case of any
Impositions which may be evidenced by improvement or other bonds or which may be
paid in annual or other periodic installments, Landlord shall cause such bonds
to be issued or cause such assessment to be paid in installments over the
maximum period permitted by law.

 

(b)                                 Limitation.  Nothing contained in this Lease
shall require Tenant to pay any franchise, estate, inheritance or succession
transfer tax of Landlord, or any income, profits or revenue tax or charge, upon
the net income of Landlord from all sources; provided, however, that if at any
time during the Term under the laws of the United States Government or the State
of California, or any political subdivision thereof, a tax or excise on rent, or
any other tax however described, is levied or assessed by any such political
body against Landlord on account of Rent, or a portion thereof, Tenant shall pay
one hundred percent (100%) of any said tax or excise as Additional Rent.

 

(c)                                  Personal Property Taxes.  Tenant shall pay
or cause to be paid, prior to delinquency, any and all taxes and assessments
levied upon all trade fixtures, inventories and other personal property placed
in and upon the Premises by Tenant.

 

(d)                                 Impositions on Tenant Improvements in Excess
of Standard Allowance. Tenant  shall, within fifteen (15) days after receipt by
Tenant of an invoice therefor, reimburse Landlord, and not as a part of
Operating Expense, any and all Impositions levied upon the Tenant’s Improvements
in the Premises  to the extent the cost of such tenant improvements exceed
Thirty Five Dollars ($35) times the number of square feet of Usable Area in the
Premises.

 

6.7                                 Services and Utilities.

 

(a)                                  Tenant shall contract directly with the
appropriate utility company for the supply of electricity to the Premises, which
shall be separately metered.  Landlord shall use its best reasonable efforts to
provide HVAC services during Business Hours.  Landlord shall also use its best
reasonable efforts to provide electrical services to the Premises with
distribution to each floor of the Premises in accordance with Landlord’s Plans.

 

(b)                                 Landlord, in accordance with Landlord’s
Plans, shall provide facilities for delivery of city water from the regular
Building outlets for drinking, lavatory and toilet purposes.  Tenant shall have
the right to add to or access the water systems for the Building and to provide
supplemental water systems to service the Premises in accordance with Tenant’s
Improvement Plans approved by Landlord.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Landlord shall provide heating, ventilation
and air conditioning (“HVAC”) in accordance with the Project Documents (as
defined in the Work Letter).  Landlord shall, at all times during the Term,
maintain in effect a full service maintenance contract on the HVAC system in the
Building with a reputable HVAC contractor and a full service maintenance
contract on the elevators in the Building with a reputable elevator maintenance
contractor. Landlord shall use reasonable efforts to have included in such
contracts a provision requiring the contractor to respond to any applicable
service failure within two (2) hours of notification of any such service
failure; provided, however, Landlord shall not be deemed to be in default of the
foregoing obligation if such response time is not generally available on
commercially reasonably terms and conditions in San Diego County.

 

(d)                                 Landlord shall operate those portions of the
Building that Landlord is required to maintain under Section 7.02 and all
portions of the Project Common Areas and the Parking Area in accordance with a
standard of operation commensurate with the general standard of operation of
Class “A” office buildings located in San Diego County.

 

(e)                                  Landlord shall provide during the Business
Hours, as a Project Operating Expense, utilities and maintenance to the Project
Common Areas and Parking Area.

 

(f)                                    Landlord shall provide janitorial
services in and about the Premises, the  Building Common Areas and the restrooms
in the Project Common Areas serving the Premises on Mondays through Fridays,
except on Holidays.  Landlord shall also provide window-washing services for the
Building in accordance with that provided to comparable buildings but in no
event less than two (2) times per year.

 

(g)                                 Landlord shall not be liable for any failure
or interruption of any utility or service (a “Service Failure”), and Tenant
shall not be entitled to any reduction or abatement of Rent on account of any
such failure or interruption: (i) unless such failure or interruption is shown
by Tenant to be directly attributable to the gross negligence or intentional
acts of Landlord, its agents, employees or contractors; or (b) unless Landlord
fails to maintain in effect during the Term a full service maintenance contract
on the Building HVAC system and elevators pursuant to Section 6.08(c) above. In
no event shall the foregoing limitation on Landlord’s liability provided above
limit the liability of Landlord resulting from the failure of Landlord to
maintain the insurance policies Landlord is required to maintain under this
Lease, nor to limit the liability of Landlord to the extent of any deductible
amount under any such policy is greater than Five Thousand Dollars ($5,000) but
less than Fifty Thousand Dollars ($50,000). In the event of any such
interruption or failure of any services or utilities provided in this Lease
resulting from the gross negligence or intentional acts of Landlord, Landlord’s
agents, employees  or contractors, Tenant’s sole remedy shall be the equitable
abatement of Base Rent for the duration of the interruption or failure of such
Service Failure, which abatement shall not commence until Tenant has first
provided written notice to Landlord and given Landlord ten (10 ) days to cure
such interruption or failure; provided, however, Landlord shall diligently act
to cure such interruption during such ten (10) day period.  If a Service Failure
creates imminent danger to human safety or property, Tenant shall be entitled to
cure the Service Failure and Landlord shall reimburse Tenant for the costs
incurred by Tenant in curing such Service Failure.

 

6.8                                 Special Services.

 

(a)                                  Additional Services. In the event Landlord
provides any utilities or services to Tenant requested by Tenant beyond the
standard services set forth in Section 6.08 of this Lease, Tenant shall pay
Landlord for such special services as Additional Rent.

 

(b)                                 Utility Consumption.    As part of the
Improvements of the Work Letter attached hereto as Exhibit D, Landlord shall
install an HVAC override timer with an hourly counter attachment on each floor
of the Premises. Tenant’s activating said override timer to obtain HVAC services
after Normal Operating Hours (as set forth in the Rules and Regulations attached
hereto as Exhibit E) will engage the Building’s package, condensing and fan coil
units. Each quarter, Landlord shall determine the operating hours that Tenant
has obtained HVAC services in excess of the Building’s Normal Operating Hours
(“Excess Operating Hours”).  The total number of Excess Operating Hours derived
will be multiplied by an hourly excess operating hours usage rate (the” Hourly
Excess Operating Hours Usage Rate”)  and such resulting amount will be billed by
Landlord to Tenant quarterly and shall be paid by Tenant to Landlord as
Additional Rent within thirty (30) days after receipt by Tenant of Landlord’s
invoice therefore. Such costs paid by Tenant  for Excess Operating

 

29

--------------------------------------------------------------------------------


 

Hours shall not be included in Operating Expenses. Initially, the Hourly Excess
Operating Hours Usage Rate shall be Thirty Dollars ($30.00) per Excess Operating
Hour. The Hourly Excess Operating Hours Usage Rate may be increased annually by
Landlord to reflect increases in costs resulting  from such excess HVAC
utilities usage, as well as the increased maintenance and repair costs and
accelerated reduction of the useful life of the equipment associated with such
Excess Operating Hours.  Any dispute regarding determination of this actual
after-hours costs shall be resolved by a mutually-acceptable, independent HVAC
engineer.

 

6.9                                 Tenant’s Right to Audit Operating Expenses.
Landlord agrees to retain the books and records substantiating the Operating
Expenses incurred in each calendar year for a period of at least two (2) years 
after the later of delivery of the Reconciliation Statement or after completion
of any dispute resolution process applicable to such Reconciliation Statement
for that calendar year, except for records substantiating Operating Expenses for
the Base Calendar Year, which shall be maintained for two (2) years after the
termination of the Term of this Lease. Tenant, or a certified public accountant
designated by Tenant, shall have the right one time per calendar year at
Tenant’s expense, during Landlord’s normal business hours and upon reasonable
prior written notice, to inspect and audit at Landlord’s office, or other
location reasonably designated by Landlord in the County of San Diego,
Landlord’s books and records relating to Operating Expenses. Any discrepancy
shall be promptly corrected by a payment of any shortfall to Landlord by Tenant,
or by payment of any overpayment to Tenant by Landlord, within thirty (30) days
after the applicable audit. In the event Tenant does not contest a statement of
Operating Expense Increases within two (2) years after delivery of the
Reconciliation Statement for the calendar year in which such Operating Expenses
are paid, such statement shall become binding and conclusive on both Landlord
and Tenant.  Any information gained from such inspection or audit shall be
confidential and shall not be disclosed other than to carry out the purposes
hereof. If it is determined from Tenant’s audit of such Operating Expenses that
Tenant was overcharged by more than ten percent (10%) , such overcharge shall
entitle Tenant to credit against its next payment of Rent, the amount of the
overcharge and the reasonable costs of independent auditors associated with the
audit (and, if such credit occurs following the expiration of the Term, Landlord
shall promptly pay the amount of such credit to Tenant). If the audit determines
that the Tenant was overcharged less than ten percent (10%) , such overcharge
shall entitle Tenant to credit against its next payment of Rent the amount of
the overcharge. If the audit shall determine that Tenant was undercharged for
the Additional Rent, Tenant shall promptly pay the amount of such undercharge to
Landlord and Tenant shall pay for all reasonable costs of independent auditors
associated with the audit, which amount paid by Tenant shall not be included in
Operating Expenses. Notwithstanding anything to the contrary herein, any
Operating Expenses attributable to a period which falls only partially within
the term of this Lease shall be prorated between Landlord and Tenant so that
Tenant shall pay only that portion thereof which the part of such period within
the Lease term bears to the entire period.

 

7.                                       REPAIRS AND MAINTENANCE

 

0.1                                 Tenant Repairs and Maintenance.     Tenant
shall, at Tenant’s own expense, maintain the interior of the Premises in a
clean, sanitary and safe condition and keep and maintain the integrity and
quality of the non-structural portions of the Premises, including, without
limitation, all non-structural walls, ceilings, lights, fixtures, and floor
coverings thereof (excluding, however, the exterior portions of the Building and
the structural portions of the Building to be maintained by Landlord pursuant to
Section 7.02 below) in good repair (reasonable wear and tear excepted).  Tenant
shall be responsible for the cost of any repairs due to damage caused by
Tenant’s negligence or willful misconduct. Notwithstanding the foregoing,
Landlord, and not Tenant, shall be responsible for the performance of repair and
maintenance of those items described in Section 7.02 below. Tenant waives the
right to make repairs at Landlord’s expense under any law, statute or ordinance
now or hereafter in effect (including the provisions of California Civil Code
Section 1942 and any successive sections or statutes of a similar nature),
provided, however, the foregoing shall not prohibit Tenant from making repairs
to the HVAC system in the Building if Landlord fails to make such repairs within
seven (7) days after written notice from Tenant (or, if more than seven (7) days
is reasonably required to complete such repairs, Landlord has commenced such
service during the seven (7) day period and is diligently pursuing same to
completion. Tenant waives all rights to recover any losses or damages (including
interference with or injury to Tenant’s business) resulting from Landlord’s
performing or failure to perform any such repairs or maintenance, except to the
extent of Landlord’s gross negligence or willful misconduct; it being expressly
understood and agreed that Tenant shall be solely responsible for and look
solely to its insurance for any such damage and losses, except: (a) if caused by
Landlord’s gross negligence or willful misconduct; (b) if such

 

30

--------------------------------------------------------------------------------


 

damage or loss is covered by the policies of insurance Landlord is required to
maintain under this Lease, or would have been covered by the policies of
insurance Landlord is required to maintain under this Lease if Landlord had
maintained such policies of insurance; or (c) such damage, liability, injury or
death would have been covered by the policies of insurance Landlord is required
to maintain under this Lease except for the deductible amount of any of such
policy being  greater than Five Thousand Dollars ($5,000) and less than Fifty
Thousand Dollars ($50,000).

 

7.1                                 Landlord Repairs and
Maintenance.     Landlord shall, as part of the Operating Expenses, repair and
maintain in a clean, sanitary and safe condition, and keep in good repair 
(reasonable wear and tear excepted) and maintain the integrity and quality of:

(a)                                  The structural portions of the Premises;

 

(b)                                 The “Building Shell” (as defined in the Work
Letter);

 

(c)                                  The exterior portions of the Building and
the Project;

 

(d)                                 All Project Common Areas and Parking Area
described in Section 1.03; and

 

(e)                                  Any defects in the initial construction of
Landlord’s Work that exists as of the Term Commencement Date.

 

7.2                                 Inspection of Premises.     Landlord, at
reasonable times, with twenty-four (24) hour notice except in emergencies when
no notice shall be required, may enter the Premises to complete construction
undertaken by Landlord on the Premises or Building, to inspect, improve, clean
or repair the same, to inspect the performance by Tenant of the terms and
conditions hereof and to affix reasonable signs and displays, show the Premises
to prospective purchasers, tenants and lenders and for all other purposes as
Landlord shall reasonably deem necessary; provided, that Landlord shall show the
Premises to prospective tenants only during the last ten (10) months of the
Term.

 

7.3                                 Liens.     Tenant shall promptly pay and
discharge all claims for work or labor done, supplies furnished or services
rendered at the request of Tenant and shall make good faith efforts to keep the
Premises, the Common Areas, and Building free and clear of all mechanics’ and
materialmen’s liens in connection therewith and shall discharge of record any
such liens or post adequate security or bond within five (5) days of written
notice thereof.  Landlord shall have the right to post or keep posted on the
Premises, or in the immediate vicinity thereof, any notices of
non-responsibility for any construction, alteration or repair of the Premises by
Tenant.  If any such lien is filed, Landlord may, after Landlord has first
provided notice to Tenant and given Tenant seven (7) days to remove such lien,
but shall not be required to, take such action or pay such amount as may be
necessary to remove such lien; and, Tenant shall pay to Landlord as Additional
Rent any such amounts expended by Landlord within five (5) days after notice is
received from Landlord of the amount expended by Landlord.

 

8.                                       FIXTURES, PERSONAL PROPERTY AND
ALTERATIONS

 

0.1                                 Fixtures and Personal Property.     Tenant,
at Tenant’s expense, may install any necessary trade fixtures, equipment and
furniture in the Premises; provided, that such items are installed and are
removable without material damage to the structure or improvements of the
Building.  Landlord reserves the right to approve or disapprove of curtains,
draperies, shades, paint or other interior improvements visible from outside the
Premises on wholly aesthetic grounds, provided Landlord exercises such
discretion in a manner consistent with all buildings in the Project.  Such
improvements described in the previous sentence must be submitted for Landlord’s
written approval prior to installation, or Landlord may remove or replace such
items at Tenant’s sole expense.  Said trade fixtures, equipment and furniture
shall remain Tenant’s property and shall be removed by Tenant upon expiration of
the Term, or earlier termination of this Lease. Tenant shall repair, at Tenant’s
sole expense, all damage caused by the installation or removal of trade
fixtures, equipment, furniture or temporary improvements.  If Tenant fails to
remove the foregoing items within ten (10) days of the termination of this
Lease, Landlord may remove any or all of them from the Premises and cause them
to be stored or, after thirty (30) days written notice to Tenant, sold in
accordance with applicable law, all at Tenant’s expense.

 

31

--------------------------------------------------------------------------------


 

8.1                                 Alterations.     Except as provided in
Section 8.04, Tenant shall not make or allow to be made any alterations,
additions or improvements to the Premises, either at the inception of this Lease
or subsequently during the Term, without obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.  Tenant
shall deliver to Landlord full and complete plans and specifications of all such
alterations, additions or improvements, and no such work shall be commenced by
Tenant until Landlord has given its written approval thereof.  Landlord does not
expressly or implicitly covenant or warrant that any plans or specifications
submitted by Tenant are safe or that the same comply with any applicable laws,
lawful ordinances, etc.  Further, Tenant shall indemnify and hold Landlord
harmless from any loss, cost or expense, including attorneys’ fees and costs,
incurred by Landlord as a result of any defects in design, materials or
workmanship resulting from Tenant’s alterations, additions or improvements to
the Premises.  All repairs, alterations, additions, and restoration by Tenant
hereinafter required or permitted shall be done in a good and workmanlike manner
and in compliance with all applicable laws and applicable ordinances, by-laws,
regulations and orders of any federal, state, county, municipal or other public
authority and of the insurers of the Building.  Tenant shall reimburse Landlord
for Landlord’s reasonable charges for reviewing and approving or disapproving
plans and specifications for any alterations proposed by Tenant.  Tenant shall
also reimburse Landlord for the costs of any increased insurance premiums
incurred by Landlord to include such alterations in the Landlord’s special form
insurance coverage requirements set forth in Section 5.01, provided, however,
that Landlord shall be required to include the Tenant’s alterations under
Landlord’s special form insurance only to the extent such insurance is actually
obtained by Landlord and such alterations are insurable under Landlord’s
insurance.  If such Tenant alterations are not or cannot be included in the
coverage of Landlord’s insurance, Tenant shall insure the alterations under
Tenant’s all risk insurance policy or policies as set forth in Section 5.01. 
Tenant shall require that any contractors used by Tenant carry a comprehensive
liability insurance policy covering bodily injury in the amounts of One Million
Dollars ($1,000,000) per person and Two Million Dollars ($2,000,000) per
occurrence(Two Million Dollars ($2,000,000) per person and Three Million Dollars
($3,000,000) per occurrence if the cost of the alteration, addition or
improvement exceeds Two Hundred Thousand Dollars ($200,000) and covering
property damage in the amount of One Million Dollars ($1,000,000). The amounts
of the foregoing insurance requirements shall be increased in accordance with
industry standards every five (5) years during the Term, and Landlord and Tenant
agree to execute an amendment to this Lease to such effect. Landlord may require
proof of such insurance prior to commencement of any work on the Premises. 
Tenant shall provide to Landlord a copy of “as-built” plans for any alterations,
additions or improvements constructed by Tenant.

 

8.2                                 Removal of Alterations.     All alterations,
additions and improvements shall remain the property of Tenant until termination
of this Lease, at which time they shall, unless removed by Tenant within ten
(10) days after termination of this Lease, be and become the property of
Landlord.

 

8.3                                 Minor Alterations.     The original Tenant
shall be permitted to make minor alterations, additions or improvements to the
interior improvements of the Premises (“Minor Alterations”) without Landlord’s
prior written consent, but only if:

 

(a)                                  At least fifteen (15) days before
construction has begun, Tenant gives Landlord written notice of the nature and
extent of the intended Minor Alterations, specifying the contractor that Tenant
intends to use, a cost estimate of the proposed Minor Alterations and copies of
all contracts relating thereto (those contracts not available at the time of
Tenant’s notice shall be delivered to Landlord when they become available but in
all events prior to commencement of construction of the Minor Alterations);

 

(b)                                 The proposed alterations, additions or
improvements do not affect the Building Systems, the exterior appearance or the
structural components of the Building;

 

(c)                                  The proposed Minor Alterations do not
involve the installation of stairways, vaults or other equipment or improvements
that would cost more to move or remove than ordinary improvements for general
office use;

 

(d)                                 The proposed Minor Alterations, together
with all other Minor Alterations made without Landlord’s consent under this
Section 8.04 within forty-eight (48) months of the proposed alteration, addition
or improvement, do not cost more than $100,000 in the aggregate; and

 

32

--------------------------------------------------------------------------------


 

(e)                                  Tenant provides to Landlord within five (5)
days of Landlord’s request such further information as Landlord may reasonably
request regarding the proposed Minor Alterations.

 

Within twenty (20) days of completion of the Minor Improvements, Tenant shall
deliver to Landlord a copy of as-built plans for such Minor Alterations, is such
Minor Alterations are of a type for which as-built plans are reasonably
available.

 

9.                                       USE AND COMPLIANCE WITH LAWS

 

0.1                                 General Use and Compliance with
Laws.     Tenant shall only use the Premises for the Permitted Uses specified in
the Basic Lease Information and for no other use without the prior written
consent of Landlord.  Tenant shall, at Tenant’s sole cost and expense, use the
Premises, Project, Building, Project Common Areas and Parking Area in compliance
with all of the requirements of municipal, county, state, federal and other
applicable governmental authorities now in force, or which may hereafter be in
force, pertaining to the Premises, Project, Building and Parking Area and secure
any necessary permits for Tenant’s particular use of the Premises and shall
faithfully observe, in the use of the Premises, Project, Building, Project
Common Areas and Parking Area, all municipal, county, state, federal and other
applicable governmental entities’ requirements which are now in force, or which
may hereafter be in force.  Tenant, in Tenant’s use and occupancy of the
Premises, shall not subject the Premises to any use which would tend to damage
any portion thereof or which shall in any way increase the existing rate of any
insurance on the Building or any portion thereof or cause any cancellation of
any insurance policy covering the Building or portion thereof.  Tenant shall not
do or permit to be done anything which would obstruct or interfere with the
rights of or injure other tenants or occupants of the Project.

 

9.1                                 Signs.     Tenant shall not install any sign
on the Premises, Building or Project unless Tenant receives prior written
approval from Landlord for such sign; provided, however, that Tenant may, if
Tenant or an Affiliate Transferee (as defined in Section 13.01) leases sixty
five (65%) or more of the Building, install one (1) identifying logo sign on the
top west fascia of the Building and an identifying sign on a non-exclusive
basis, on a monument sign on the Project and in a location reasonably acceptable
to Tenant and Landlord, so long as such signs conform to all laws, statutes,
regulations, restrictions and zoning, is designed by Wieber Nelson Design and is
first approved by all required governmental agencies and by Landlord, which
Landlord approval shall not be unreasonably withheld. Tenant shall also have the
right  to a listing on any  interior floor lobby signage for the Building in
accordance with the Work Letter, which signage shall be designed by Wieber
Nelson Design.  Such directory signage shall be used exclusively for the display
and location of Tenant  and no advertising matter.  Any sign placed by Tenant on
the Premises, Project or Building shall be installed at Tenant’s sole cost and
expense, and shall contain only Tenant’s name, or the name of any affiliate of
Tenant actually occupying the Premises. Tenant shall remove any such sign upon
termination of this Lease and shall return the affected portion of the Premises
to their condition prior to the placement or erection of said sign.

 

9.2                                 Parking Access.     In addition to the
general obligation of Tenant to comply with laws and without limitation thereof,
Landlord shall not be liable to Tenant nor shall this Lease be affected if any
parking privileges appurtenant to the Premises are impaired by reason of any
moratorium, initiative, referendum, statute, regulation, or other governmental
decree or action which could in any manner prevent or limit the parking rights
of Tenant hereunder.  Any governmental charges or surcharges or other monetary
obligations imposed relative to parking rights with respect to the Premises,
Project and Building shall be considered as Impositions and shall be payable by
Tenant under the provisions of Article 6 hereinabove.  Tenant hereby
acknowledges that Tenant shall not use in excess of Tenant’s pro rata share of
the Project’s total parking spaces.

 

9.3                                 Floor Load.     Tenant shall not place a
load upon any floor of the Premises which exceeds the load per square foot which
such floor is designed to carry and which is then allowed by law.

 

9.4                                 Deliveries.     All deliveries to and from
the Premises shall be made in such a manner and during such time periods
reasonably specified by Landlord so as to cause the minimum amount of
interference with the business of other tenants; provided, however, deliveries
to Tenant’s loading dock identified on Tenant’s Plans, if any, may be made at
any time..

 

33

--------------------------------------------------------------------------------


 

10.                                 DAMAGE AND DESTRUCTION

 

0.1                                 Reconstruction.     If (a) the Premises
(including the Tenant’s Improvements) are damaged or destroyed, (b) any Common
Areas of the Project providing access to the Premises are damaged to the extent
that Tenant does not have reasonable access to the Premises, or (c) damage
occurs to the Building or the Common Areas such that Tenant does not have use of
the parking entitlements described in Section 1.06 or such that the Building is
no longer provided with HVAC, elevator service, running water, sewage,
electrical service or security systems, in each case, during the Term by any
cause not attributable to Tenant, its agents or employees, (each such event, a
“Casualty”), then, unless Landlord or Tenant terminates this Lease pursuant to
Section 5.04 below, or Landlord terminates this Lease pursuant to Section 5.05
below, Landlord shall promptly and diligently reconstruct the Premises to the
extent necessary to restore Landlord’s Work and Tenant’s Improvement Work in the
Premises as described in Exhibit D, and Tenant shall be obligated for the
restoration of all of the items specified as Tenant’s Work in said Exhibit D in
the event of such reconstruction, as well as Tenant’s other leasehold
improvements (but not with respect to those improvements owned by Landlord),
trade fixtures and other personal property on the Premises. Landlord shall use
commercially reasonable efforts to prosecute all claims for insurance proceeds
to which Landlord may be entitled pursuant to the policies of insurance
maintained by Landlord pursuant to Section 5.01.

 

10.1                           Rent Abatement.     If any portion of the
Premises is damaged or destroyed during the Term to the extent that such portion
is rendered unusable by Tenant, it is agreed that, except as hereinafter
provided, Tenant shall look solely to Tenant’s business interruption insurance
for any damages or losses arising from substantial interference with the
operation of Tenant’s business by reason of such damage or destruction. Rent
shall abate during the first twelve (12) months following the date of such
damage or destruction to the extent of any proceeds received by Landlord from
rental abatement insurance maintained by Landlord pursuant to Section 5.01
hereof. Rent shall be abated proportionately.

 

10.2                           Repair Period Notice.     Landlord shall, within
sixty (60) days after the date of the Casualty, provide written notice to Tenant
indicating the anticipated period for repairing the Casualty (the “Repair Period
Notice”).  The Repair Period Notice shall be accompanied by a certified
statement executed by the contractor retained by Landlord to complete the
repairs or, if Landlord has not retained a contractor, a licensed contractor not
affiliated with Landlord, certifying the contractor’s opinion about the
anticipated period for repairing the Casualty.  The Repair Period Notice shall
also state, if applicable, Landlord’s election either to repair or to terminate
the Lease under Section 10.01.

 

10.3                           Excessive Damage or Destruction/Option to
Terminate.     If the Repair Period Notice states that Landlord determines that
the Building or Common Areas cannot, with reasonable diligence, be fully
repaired or restored by Landlord within two hundred seventy (270) days after the
date of the damage or destruction, Landlord or Tenant may terminate this Lease
effective as of the date of the  damage or destruction by delivery to the other
party of written notice thereof within ten (10) days of the Repair Period
Notice.  Landlord’s determination, pursuant to the Repair Period Notice, shall
be binding upon Tenant.  If Landlord states in the Repair Period Notice that the
Building can be fully repaired or restored within the two hundred seventy (270)
day period, or if Landlord states in the Repair Period Notice that such repair
or restoration cannot be made within said period, but neither Landlord nor
Tenant elects to terminate within ten (10) days of the date of the Repair Period
Notice, this Lease shall remain in full force and effect and Landlord shall
diligently repair and restore the damage as soon as reasonably possible.
Notwithstanding the foregoing, if the Repair Period Notice states that Landlord
determines that the Building can be fully repaired or restored within the two
hundred seventy (270) day period, but the Building has not been fully repaired
or restored within three hundred sixty (360) days after the date of the damage
or destruction then Landlord, at its option , may either (a) terminate this
Lease; or (b) abate the rental due under this Lease one (1) day for each day of
delay in repairing or restoring the Building, such rental to be abated pro-rata
based on the portion of the Premises not available for occupancy by Tenant.

 

10.4                           Uninsured Casualties and Other Conditions/Option
to Terminate.     Notwithstanding anything contained herein to the contrary, (a)
in the event of damage to or destruction of all or any portion of the Building,
which is not fully covered by the insurance proceeds received by Landlord under
the insurance policies required under Article 5 hereinabove (provided that any
deductible shall be ignored in determining whether any damage or destruction is
covered), Landlord may terminate this Lease effective as of the date of the
damage or destruction by written notice to Tenant, given within thirty (30) days
after the date of notice to Landlord that said damage or destruction is not so
covered; (b) in the event of damage to or destruction of all

 

34

--------------------------------------------------------------------------------


 

or any portion of the Building, which is due to the acts or omissions of Tenant,
its agents, employees or contractors, Landlord may terminate this Lease
effective as of the date of the damage or destruction by written notice to
Tenant, given within thirty (30) days after the date of a Landlord’s
determination that said damage or destruction was due to the acts or omissions
of Tenant, its agents, employees or contractors; or (c) in the event sufficient
proceeds of insurance maintained by Landlord pursuant to the terms of this Lease
are unavailable to Landlord to reconstruct and restore the Premises in the event
of damage to or destruction of all or any portion of the Building because they
have been applied by any lender against payment of an existing loan on the
Project or Building, Landlord may terminate this Lease effective as of the date
of the damage or destruction by written notice to Tenant, given within
forty-five (45) days after the date of notice to Landlord that any such lender
intends to apply any of the insurance proceeds against payment of an existing
loan on the Project or Building. If Landlord does not elect to terminate this
Lease, the Lease shall remain in full force and effect and Landlord shall
promptly commence reconstruction and restoration of Landlord’s Work and Tenant’s
Improvement Work in the Premises as described in Exhibit D and shall diligently
repair or rebuild Landlord’s Work and Tenant’s Improvement Work to substantially
the condition in which it existed immediately prior to such damage or
destruction.

 

10.5                           Waiver.     With respect to any destruction which
Landlord is obligated to repair or may elect to repair under the terms of this
Article 10, Tenant hereby waives all rights to terminate this Lease pursuant to
rights otherwise presently or hereafter accorded by law to tenants, except as
expressly otherwise provided herein.

 

11.                                 EMINENT DOMAIN

 

0.1                                 Total Condemnation.     If the whole of the
Premises is acquired or condemned by eminent domain, inversely condemned or sold
in lieu of condemnation, for any public or quasi-public use or purpose
(“Condemned”), then the Term shall terminate as of the date of title vesting in
such proceeding, and Rent shall be adjusted as of the date of such termination. 
Tenant shall immediately notify Landlord of any such occurrence.

 

11.1                           Partial Condemnation.     If any part of the
Premises is partially Condemned, and such partial condemnation renders the
Premises unusable for the business of the Tenant, as reasonably determined; or
in the event a substantial portion of the Building, the Parking Area or the
Project Common Areas is Condemned, and such partial condemnation renders the
Premises unusable for the business of the Tenant, as reasonably determined, then
the Term shall terminate as of the date of title vesting in such proceeding and
Rent shall be adjusted to the date of termination.  If such condemnation is not
sufficiently extensive to render the Premises unusable for the business of
Tenant, as reasonably determined, or less than a substantial portion of the
Building, the Parking Area or the Project Common Areas is Condemned, then
Landlord shall, at Landlord’s cost, promptly restore the Premises, the 
Building, the Parking Area or the Project Common Areas, as applicable, to a
condition comparable to its condition immediately prior to such condemnation
less the portion thereof lost in such condemnation, and this Lease shall
continue in full force and effect except that after the date of such title
vesting the Base Rent and Tenant’s Share of Operating Expenses shall be
appropriately reduced as reasonably determined by Landlord.

 

11.2                           Landlord’s Award.     If the Premises are wholly
or partially Condemned, then, subject to the provision of Section 11.04 Landlord
shall be entitled to the entire award paid for such condemnation, and Tenant
waives any right or claim to any part thereof from Landlord or the condemning
authority.

 

11.3                           Tenant’s Award.     Tenant shall have the right
to claim and recover from the condemning authority, but not from Landlord, such
compensation as may be separately awarded or recoverable by Tenant in Tenant’s
own right on account of any and all costs or loss incurred by Tenant, including,
without limitation, removing Tenant’s merchandise, furniture, fixtures,
leasehold improvements and equipment to a new location.

 

11.4                           Temporary Condemnation.     If the whole or any
part of the Premises shall be Condemned for any temporary public or quasi-public
use or purpose of less than one hundred twenty (120) days, this Lease shall
remain in effect and Tenant shall be entitled to receive for itself such portion
or portions of any award made for such use with respect to the period of the
taking which is within the Term.  If a temporary condemnation remains in force
at the expiration or earlier termination of this Lease, Tenant shall pay to
Landlord a sum equal to the reasonable cost of performing any obligations
required of Tenant by this Lease with respect to the surrender of the Premises,
including without limitation, repairs and maintenance, and upon such payment

 

35

--------------------------------------------------------------------------------


 

such obligations shall be deemed satisfied.  If a temporary condemnation is for
an established period which extends beyond the Term, the Lease shall terminate
as of the date of occupancy by the condemning authority, and the damages shall
be as provided in Sections 11.03 and 11.04  hereinabove and Rent shall be
adjusted to the date of occupancy.

 

11.5                           Notice and Execution.     Landlord shall,
immediately upon service of process in connection with any condemnation or
potential condemnation, give Tenant notice in writing thereof.  Tenant shall
immediately execute and deliver to the Landlord all instruments that may be
required to effectuate the provisions of this Article.

 

12.                                 DEFAULT

 

0.1                                 Events of Default.     The occurrence of any
of the following events shall constitute an “Event of Default” on the part of
Tenant:

 

(a)                                  Payment.  Failure to pay any installment of
Base Rent, Additional Rent or other monies due and payable hereunder upon the
date when said payment is due, continuing for a period of five (5) days after
written notice by Landlord to Tenant.

 

(b)                                 Performance.  Default in the performance of
any of Tenant’s covenants, agreements or obligations hereunder (except default
in the payment of Rent, Additional Rent or other monies), where such failure is
curable and continues uncured for ten (10) days after notice by Landlord to
Tenant, provided that if the nature of the default cannot be reasonably cured
within ten (10) days, Tenant shall not be deemed in default if it shall commence
curing the default within such ten (10) day period and diligently prosecutes
same to completion;

 

(c)                                  Assignment.  A general assignment by Tenant
for the benefit of creditors or any Unauthorized Assignment as defined below in
Article 13;

 

(d)                                 Bankruptcy.  The filing of a voluntary
petition by Tenant, or the filing of an involuntary petition by any of Tenant’s
creditors seeking the rehabilitation, liquidation or reorganization of Tenant
under any law relating to bankruptcy, insolvency or other relief of debtors;

 

(e)                                  Receivership.  The appointment of a
receiver or other custodian to take possession of substantially all of Tenant’s
assets or of this leasehold;

 

(f)                                    Insolvency, Dissolution, Etc.  Tenant
shall become insolvent or unable to pay its debts, or shall fail generally to
pay its debts as they become due; or any court shall enter a decree or order
directing the winding up or liquidation of Tenant or of substantially all of its
assets; or Tenant shall take any action toward the dissolution or winding up of
its affairs or the cessation or suspension of its use of the Premises;

 

(g)                                 Attachment.  Attachment, execution or other
judicial seizure of substantially all of Tenant’s assets or this leasehold; or

 

(h)                                 Hazardous Materials Release.  Any on-site or
off-site material contamination of any portion of the Project or violation of
any Health and Safety Laws as set forth in Article 14; or any failure to remedy
any on-site or off-site contamination, whether material or not, within three (3)
days of Tenant having notice of such contamination, or if more than three (3)
days is reasonably required to remedy such contamination, any failure of Tenant
to commence to remedy such contamination within such three (3) day period and to
diligently prosecute such remedy to completion.

 

12.1                           Landlord’s Remedies.

 

(a)                                  Abandonment.  If Tenant vacates or abandons
the Premises and an uncured Event of Default exists, this Lease shall continue
in effect, Landlord shall not be deemed to have terminated this Lease other than
by written notice of termination from Landlord, and Landlord shall have all of
the remedies of a landlord provided by Section 1951.4 of the Civil Code of the
State of California.  At any time subsequent to vacation or abandonment of the
Premises by Tenant, Landlord may give notice of termination and shall thereafter
have all of the rights hereinafter set forth.

 

36

--------------------------------------------------------------------------------


 

(b)                                 Termination.  Following the occurrence of
any Event of Default, Landlord shall have the right, so long as the default
continues, to terminate this Lease by written notice to Tenant setting forth:
(i) the default; (ii) the requirements to cure it; and (iii) a demand for
possession, which shall be effective three (3) days after it is given or upon
expiration of the times specified in Section 12.01 hereinabove, whichever is
later.

 

(c)                                  Possession.  Following termination under
subsection (b), without prejudice to any other remedies Landlord may have by
reason of Tenant’s default or of such termination, Landlord may then or at
anytime thereafter, (i) peaceably re-enter the Premises, or any part thereof,
upon voluntary surrender by Tenant or expel or remove Tenant therefrom and any
other persons occupying them, using such legal proceedings as are then
available; (ii) repossess and enjoy the Premises, or relet the Premises or any
part thereof for such term or terms (which may be for a term extending beyond
the Term) at such rental or rentals and upon such other terms and conditions as
Landlord in its sole discretion shall determine, with the right to make
reasonable alterations and repairs to the Premises; and (iii) remove all
personal property therefrom and, at Landlord’s option, retain all or any of such
personal property (and title thereto shall thereupon vest in Landlord without
compensation to Tenant) or dispose of all or any of such personal property, in
any manner, without compensation to Tenant.  In the event Landlord removes all
or any of Tenant’s personal property pursuant to the foregoing provisions,
Tenant shall pay to Landlord, upon demand, the actual expense of such removal
and disposition and the cost of repairing any damage to the Premises resulting
from such removal.

 

(d)                                 Recovery.  Following termination under
subsection (b), Landlord shall have all the rights and remedies of a landlord
provided by Section 1951.2 of the Civil Code of the State of California.  The
amount of damages which Landlord may recover following termination under
subsection (b) shall include: (i) the worth at the time of the award of the
unpaid rent and other amounts which had been earned at the time of termination;
(ii) the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of the award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; (iii) the worth at the time of the award of the amount by
which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of rental loss Tenant proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease.  The “worth at the time of the award” of the amount referred to in (i)
and (ii) above shall be computed by allowing interest thereon at the Default
Rate (as set forth below).  The “worth at the time of the award” of the amount
referred to in (iii) above shall be computed by discounting such amount at the
Default Rate (as set forth below).

 

(e)                                  Additional Remedies.  In addition to the
foregoing remedies, Landlord shall, so long as this Lease is not terminated,
have the right to remedy any default of Tenant to maintain or improve the
Premises without terminating this Lease, to incur expenses on behalf of Tenant
in seeking a new subtenant, or to cause a receiver to be appointed to administer
the Premises and new or existing subleases, and to add to the Rent payable
hereunder all of Landlord’s reasonable costs in so doing, with interest at the
lower of the prime rate of interest at the time of said default charged by Wells
Fargo Bank N.A. plus three percent (3%) or the maximum lawful rate (the “Default
Rate”).

 

(f)                                    Other.  If Tenant causes or threatens to
cause a breach of any of the covenants, agreements, terms or conditions
contained in this Lease, Landlord shall be entitled to retain all sums held by
Landlord, by any trustee or in any account provided for herein, to enjoin such
breach or threatened breach, and to invoke any right and remedy allowed at law
or in equity or by statute or otherwise as though re-entry, summary proceedings
and other remedies were not provided for in this Lease.  As used in this
Article, the term “threatens” is limited to delivery to Landlord of a written
statement by Tenant indicating Tenant’s intent to cause a breach or Tenant’s
anticipation of its uncured default in the performance of, any of the covenants,
agreements, terms or conditions contained in this Lease.

 

(g)                                 Cumulative.  Each right and remedy of
Landlord provided for in this Lease shall be cumulative and shall be in addition
to every other right or remedy provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise.  The exercise or
beginning of the exercise by Landlord of any one or more of the rights or
remedies provided for in this Lease, or now or hereafter existing at law or in
equity or by statute or otherwise, shall not preclude the simultaneous or later
exercise by Landlord of any or all other rights or remedies provided for in this
Lease or now or hereafter existing at law or in equity or by statute or
otherwise.

 

37

--------------------------------------------------------------------------------


 

(h)                                 No Waiver.  No failure by Landlord to insist
upon the strict performance of any term hereof or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance of full or partial
payment of Rent during the continuance of any such breach shall constitute a
waiver of any such breach or of any such term.  Efforts by Landlord to mitigate
the damages caused by Tenant’s breach of this Lease shall not be construed to be
a waiver of Landlord’s right to recover damages under this Article 12. Nothing
in this Article 12 affects the right of Landlord to indemnification by Tenant in
accordance with Article 5 hereinabove for liability arising prior to the
termination of this Lease for personal injuries or property damage.

 

13.                                 ASSIGNMENT AND SUBLETTING

 

0.1                                 Assignment and Subletting;
Prohibition.     Except as hereinafter provided in this Section 13.01, Tenant
shall not assign, mortgage, pledge, hypothecate or otherwise transfer, this
Lease, in whole or in part, or any interest therein, nor sublet or permit
occupancy by any party other than Tenant of all or any part of the Premises
(each of the foregoing is hereinafter sometimes referred to as a “Transfer”),
without the prior written consent of Landlord in each instance, which may not be
unreasonably withheld or delayed; provided, however, Tenant acknowledges and
agrees that it shall not be unreasonable for Landlord to take into consideration
in connection with a proposed Transfer such factors as (a) the impact on parking
in the Project; (b) the impact of possible noise or odors generated by the
proposed use; and (c) the image of the project in the community.  As material
consideration for this Lease, Tenant hereby agrees to provide the following
written materials to Landlord regarding any proposed Transfer and the proposed
transferee (the “Transferee”) for Landlord’s approval:  (i) the proposed
Transfer agreement to Landlord for Landlord’s approval; (ii) financial
statements of the Transferee for the three (3) years prior to the proposed
Transfer, which financial statements shall be audited if the Transfer
contemplates the release of Tenant from any of its obligations under this Lease,
or otherwise audited, if available, or certified by the transferee as being true
and correct and prepared in accordance with generally acceptable accounting
principles, consistently applied; (iii) detailed summaries of the Transferee’s
business operation; (iv) a detailed credit report of the Transferee; and
(v) banking references for the Transferee.  Landlord shall have the right to
review the written material submitted by Tenant regarding such Transfer for a
period of fifteen (15) business days following Landlord’s receipt of such
material to consent or decline to consent to such Transfer. No Transfer by
Tenant shall relieve Tenant of any obligation under this Lease, including
Tenant’s obligation to pay Base Rent and Additional Rent hereunder.  Any
purported Transfer contrary to the provisions hereof without Landlord’s consent
(“Unauthorized Transfer”) shall be void.  The consent by Landlord to any
Transfer shall not constitute a waiver of the necessity for such consent to any
subsequent Transfer.  As Additional Rent hereunder, Tenant shall reimburse
Landlord for actual legal and other expenses incurred by Landlord in connection
with any request by Tenant for Landlord’s consent to the Transfer up to Two
Thousand Dollars ($2,000) per proposed Transfer.  Such amount shall be
reimbursed by Tenant to Landlord within ten (10) days following the submission
to Tenant of a copy of the written invoice from Landlord’s counsel itemizing
such costs and fees payable by Landlord with respect to any request by Tenant
for Landlord’s consent to such a Transfer, whether or not Landlord ultimately
approves such Transfer.  Tenant shall have the right, subject to the foregoing
obligations to deliver the relevant written materials to Landlord, but without
the requirement of Landlord’s consent, to enter into an assignment of this Lease
or a sublease of the Premises to any subsidiary corporation of Tenant, Tenant’s
parent corporation, to any corporation or other entity that controls, is
controlled by or under common control with Tenant or to any corporation,
partnership or other entity succeeding to substantially all of the assets of
Tenant as a result of a consolidation or merger, or to a corporation,
partnership or other entity to which all or substantially all of the assets of
Tenant have been sold (“Affiliate Transferee”), provided any Affiliate
Transferee that is an assignee (but not any sublessee) executes an instrument in
form and content reasonably acceptable to Landlord assuming all of Tenant’s
obligation under the Lease.

 

13.1                           Bonus Rental.     If for any assignment or
sublease other than to an Affiliate Transferee, Tenant receives rent or other
consideration, either initially or over the term of the assignment or sublease,
in excess of the Rent called for hereunder, or in case of the sublease of a
portion of the Premises, in excess of such Rent fairly allocable to such
portion, after appropriate adjustments to assure that all other payments called
for hereunder are appropriately taken into account, Tenant shall pay to Landlord
promptly after its receipt by Tenant, as Additional Rent hereunder, fifty
percent (50%) of the excess of each such payment of rent or other consideration
received by Tenant, after the recovery by Tenant of Tenant’s reasonable actual

 

38

--------------------------------------------------------------------------------


costs of assigning the Lease or subletting the Premises, including real estate
commissions, tenant improvements, other normal leasing costs and attorney fees.

 

13.2                           Scope.     The prohibition against Unauthorized
Transfers contained in this Article shall be construed to include a prohibition
against any Transfer by operation of law.  If this Lease or any interest therein
be assigned, or if the underlying beneficial interest of Tenant is transferred,
or if the Premises or any part thereof be sublet or occupied by anybody other
than Tenant, Landlord may collect rent from the assignee, subtenant or occupant
and apply the net amount collected to the Rent herein reserved and apportion any
excess rent so collected in accordance with the terms of the immediately
preceding paragraph, but no such assignment, subletting, occupancy or collection
shall be deemed a waiver of this covenant, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained. 
Except as set forth in Section 13.01, no assignment or subletting shall affect
the continuing primary liability of Tenant (which, following assignment, shall
be joint and several with the assignee), and Tenant shall not be released from
performing any of the terms, covenants and conditions of this Lease.

 

13.3                           Waiver.     Notwithstanding any Transfer, or any
indulgences, waivers or extensions of time granted by Landlord to any
Transferee, or failure by Landlord to take action against any Transferee, Tenant
waives notice of any default of any Transferee and agrees that Landlord may, at
its option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

 

13.4                           Release.     Whenever Landlord conveys its
interest in the Project and/or Building, Landlord shall be automatically
released from the further performance of covenants on the part of Landlord
herein contained, and from any and all further liability, obligations, costs and
expenses, demands, causes of action, claims or judgments arising from or growing
out of, or connected with this Lease after the effective date of said release. 
The effective date of said release shall be the date Landlord transfers title of
the Project to the new owner and the new owner assumes Landlord’s obligations
under this Lease in writing.  If requested, Tenant shall execute a form of
release and such other documentation as may be required to further effect the
provisions of this Section 13.05

 

13.5                           Recapture of Premises.     In the event Tenant
proposes to enter into a Transfer, other than a Transfer with to an Affiliate
Transferee, which Transfer, when taken together with all previous transfers
other than to Affiliate Transferees, relates to more than forty nine percent
(49%) of the rentable square feet of the Premises (the “Subject Space”) and is
for the entire then remaining balance of the Term, or substantially all of the
remaining balance of the Term, then Tenant shall notify Landlord in writing (the
“Availability Notice”) if Tenant wishes to Transfer the Subject Space.  Landlord
shall have the option, by written notice to Tenant (the “Recapture Notice”)
within ten (10) days after receiving any Availability Notice, to recapture the
Subject Space as described below.  A timely Recapture Notice terminates this
Lease and Tenant’s obligations regarding the Subject Space for the remaining
term of the Lease and as of the date sixty (60) days after Landlord delivers the
Recapture Notice to Tenant.  If Landlord declines to or fails timely to elect to
recapture the Subject Space, Landlord shall have no further right under this
Section 13.06 to the Subject Space unless Tenant fails to Transfer the Subject
Space within one hundred fifty (150) days after Landlord receives the
Availability Notice or it becomes available again after Transfer by Tenant. To
determine the new Base Rent under the Lease if Landlord recaptures the Subject
Space, the original Base Rent under the Lease shall be multiplied by a fraction,
the numerator of which is the square feet of Rentable Area of the Premises
retained by Tenant after Landlord’s recapture and the denominator of which is
the total square feet of Rentable Area of the Premises before Landlord’s
recapture.  The Additional Rent, to the extent that it is calculated on the
basis of the square feet of Rentable Area within the Premises, shall be reduced
to reflect Tenant’s proportionate share based upon the square feet of Rentable
Area of the Premises retained by Tenant after Landlord’s recapture. 
Notwithstanding the foregoing, Landlord’s right to recapture the Premises
pursuant to this Section 13.06 shall not apply to a Transfer during the initial
five (5) year term of this Lease.

 

39

--------------------------------------------------------------------------------


 

14.                                 HAZARDOUS MATERIALS

 

0.1                                 Definitions.

 

(a)                                  Health and Safety Laws.     ”Health and
Safety Laws” means any and all federal, state or local laws, ordinances, rules,
decrees, orders, regulations, court decisions and other authority relating to
hazardous substances, hazardous materials, hazardous waste, toxic substances,
materials or wastes, environmental conditions on, under or about the Premises,
or soil and ground water conditions, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), as amended, 42 U.S.C. § 9601, et seq., the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. § 6901, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., the Federal Water Pollution
Control Act of 1972, 33 U.S.C. § 1251, et. seq., the Safe Drinking Water Act, 42
U.S.C. § 300f, et seq., the Toxic Substances Control Act (“TSCA”), 15 U.S.C. §
2601, et seq., the Federal Insecticide, Fungicide, and Rodenticide Act
(“FIFRA”), 7 U.S.C. § 136, et seq., the Federal Hazardous Substances Control
Act, 15 U.S.C. § 1261, et seq., the Noise Control Act of 1972, 42 U.S.C. § 4901,
et seq., the Occupational Safety and Health Act (“OSHA”), 29 U.S.C. § 651, et
seq., the California Hazardous Waste Control Act, Cal. Health and Safety Code §
25100, et seq., the Carpenter-Presley-Tanner Hazardous Substances Account Act,
Cal. Health and Safety Code § 25300, et seq., the Safe Drinking Water and Toxic
Enforcement Act of 1986 (“California Proposition 65”), Cal. Health and Safety
Code § 25249.5, et seq., the Porter-Cologne Water Quality Control Act, Cal.
Water Code § 13000, et. seq., any amendments to the foregoing, and any similar
federal, state or local laws, ordinances, rules, decrees, orders or regulations.

 

(b)                                 Hazardous Materials.  “Hazardous Materials”
means any chemical, compound, material, substance or other matter that: (i) is
defined as a hazardous substance, hazardous material, hazardous waste or toxic
substance, material or waste under any Health and Safety Law, including, but not
limited to, those substances, materials or wastes regulated now or in the future
under any statutes or regulations; (ii) is controlled or governed by any Health
and Safety Law or gives rise to any reporting, notice or publication
requirements thereunder, or gives rise to any liability, responsibility or duty
on the part of Tenant or Landlord with respect to any third person hereunder; or
(iii) is flammable or explosive material, oil or any other petroleum-based
substance, freon, asbestos, urea formaldehyde, radioactive material, nuclear
medicine material, drug, vaccine, bacteria, virus, hazardous waste, toxic
substance, or related injurious or potentially injurious material (by itself or
in combination with other materials).

 

(c)                                  Off-Site Contamination.  The term “Off-Site
Contamination” shall mean the presence of any Hazardous Materials, associated in
any way with Tenant’s, its successors’ or assigns’ use or occupation of the
Premises, transported, arranged for disposal of, or disposed of by Tenant or any
third party on behalf of Tenant or its agents, employees or officers to any site
or location other than the Premises.

 

(d)                                 On-Site Contamination.  The term “On-Site
Contamination” shall mean the presence of any Hazardous Materials in, on or
under any portion of the Premises.

 

14.1                           Use.     Tenant shall not allow any Hazardous
Material to be used, generated, manufactured, released, stored or disposed of
on, under or about, or transported from, the Premises, unless:  (a)  such use is
specifically disclosed to and approved by Landlord in writing prior to such use;
and (b) such use is conducted in compliance with the provisions of this Article
14.  Landlord’s consent may be withheld in Landlord’s sole discretion, and, if
granted, may be revoked at any time.  Landlord may approve such use subject to
reasonable conditions to protect the Premises and Landlord’s interests. 
Landlord may withhold approval if Landlord determines that such proposed use
involves a material risk of a release or discharge of Hazardous Materials or a
violation of any Health and Safety Laws or that Tenant has not provided
reasonable assurances of its ability to remedy such a violation and fulfill its
obligations under this Article 14.  Notwithstanding the foregoing, Landlord
hereby consents to Tenant’s use, storage or disposal of products containing
small quantities of Hazardous Materials, which products are of a type
customarily found in offices and households (such as aerosol cans containing
insecticides, toner for copies, paints, paint remover and the like), provided
that the Tenant shall handle, use, store and dispose of such Hazardous Materials
in a safe and lawful manner and shall not allow such Hazardous Materials to
contaminate the Premises.

 

14.2                           Compliance With Laws; Handling of Hazardous
Materials.     Tenant shall strictly comply with, and shall maintain the
Premises in compliance with, all Health and Safety Laws.  Tenant shall obtain,
maintain

 

40

--------------------------------------------------------------------------------


 

in effect and comply with the conditions of all permits, licenses and other
governmental approvals required for Tenant’s operations on the Premises under
any Health and Safety Laws, including, but not limited to, the discharge of
appropriately treated Hazardous Materials into or through any sanitary sewer
serving the Premises.  At Landlord’s request, Tenant shall deliver copies of, or
allow Landlord to inspect, all such permits, licenses and approvals.  All
Hazardous Materials removed from the Premises shall be removed and transported
by duly licensed haulers to duly licensed disposal facilities, in compliance
with all Health and safety Laws.  Tenant shall be responsible for the proper
disposal of any mercury-containing fluorescent lighting fixtures installed by
Tenant, or by Landlord at Tenant’s request, which are not a building standard
type lighting fixture. Tenant shall perform any monitoring, testing,
investigation, clean-up, removal, detoxification, preparation of closure or
other required plans and any other remedial work required by any governmental
agency or lender or reasonably recommended by Landlord’s environmental
consultants as a result of (a) any release or discharge or potential release or
discharge of Hazardous Materials and resulting in On-Site Contamination or
Off-Site Contamination or (b) any violation or potential violation of Health and
Safety Laws that, in the case of (a) or (b) is by Tenant or any successor or
sublessee of Tenant or their respective agents, contractors, employees,
licensees or invitees (collectively, “Remedial Work”).  Landlord shall have the
right to intervene in any governmental action or proceeding involving any
Remedial Work, and to approve performance of the work, in order to protect
Landlord’s interests. Landlord shall have the right to require Tenant to provide
an Standard ASTM E 1527-93 Phase I (cost not to exceed $3,000.00) Environmental
Clearance Report prepared for Landlord’s approval at the time Tenant vacates the
Premises.  Tenant shall not enter into any settlement agreement, consent decree
or other compromise with respect to any claims relating to Hazardous Materials
without notifying Landlord and providing ample opportunity for Landlord to
intervene.

 

14.3                           Compliance With Insurance
Requirements.     Tenant shall comply with the requirements of Landlord’s and
Tenant’s insurers regarding Hazardous Materials and with such insurers’
recommendations based upon prudent industry practices regarding management of
Hazardous Materials.

 

14.4                           Indemnity.     Tenant shall indemnify, protect,
defend and hold Landlord (and its partners and their respective officers,
directors, employees and agents), the Premises, Building, Parking Areas, and all
other areas of the Project harmless from and against any and all liabilities,
demands, penalties, fines, claims, suits, judgments, actions, investigations,
proceedings, costs and expenses (including attorneys’ fees and court costs)
arising out of or in connection with any breach of any provisions of this
Article 14, directly or indirectly arising out of any liability of Tenant under
any Health and Safety Law or associated with any On-Site Contamination or any
Off-Site Contamination which is caused, suffered or permitted to be brought
upon, kept, used, discharged, deposited or leaked in or about the Premises or
any other portion of the Project by Tenant or any of Tenant’s assigns, agents,
employees, contractors or invitees or by anyone in the Premises other than
Landlord, Landlord’s agents, employees or contractors, including, but not
limited to, the use, generation, storage, release, disposal or transportation of
Hazardous Materials by Tenant, or any successor or sublessee of Tenant, or their
respective agents, contractors, employees, licensees, or invitees, on, under or
about the Premises during the Term, and including, but not limited to, all
consequential damages and the cost of any Remedial Work.  Any defense by Tenant
pursuant to this Article shall be by counsel reasonably acceptable to Landlord. 
Neither the consent by Landlord to the use, generation, storage, release,
disposal or transportation of Hazardous Materials nor the strict compliance with
all Health and Safety Laws shall excuse Tenant from Tenant’s indemnification
obligations pursuant to this Article 14.  The foregoing indemnity shall be in
addition to and not a limitation of the indemnification provisions of Section
5.09 of this Lease.  Tenant’s obligations pursuant to this Section 14.05 shall
survive the termination or expiration of the Lease.

 

14.5                           Notice.     Each party to this Lease shall notify
the other party, in writing, as soon as reasonably possible, and in any event
within five (5) business days after, any of the following: (a) a party has
knowledge, or it has reasonable cause to believe, that any Hazardous Material
has been released, discharged or is located on, under or about the Premises or
Project, whether or not the release or discharge is in quantities that would
otherwise be reportable to a public agency; (b) a party receives any order of a
governmental agency requiring any Remedial Work pursuant to any Health and
Safety Laws; (c) a party receives any warning, notice of inspection, notice of
violation or alleged violation, or a party receives notice or knowledge of any
proceeding, investigation of enforcement action, pursuant to any Health and
Safety Laws; or (d) a party receives notice or knowledge of any claims made or
threatened by any third party against that party or the Premises relating to any
loss or injury resulting from Hazardous Materials or from violation of any
Health

 

41

--------------------------------------------------------------------------------


 

and Safety Law.  If the potential risk of any of the foregoing events is
material, the party having notice of such event shall deliver immediate verbal
notice to the other party, in addition to written notice as set forth above. 
Landlord and Tenant agree to deliver to one another copies of all test results,
reports and business or management plans required to be filed with any
governmental agency pursuant to any Health and Safety Laws.

 

14.6                           Default.     The material release or discharge of
any Hazardous Material other than as permitted by law or the in violation of any
Hazardous Materials Law by Tenant or any successor or sublessee of Tenant shall
be a material default by Tenant under the Lease.  In addition to or in lieu of
the remedies available under the Lease as a result of such default, Landlord
shall have the right, without terminating the Lease, to require Tenant to
suspend its operations and activities on the Premises until Landlord is
reasonably satisfied that appropriate Remedial Work has been or is being
adequately performed; Landlord’s election of this remedy shall not constitute a
waiver of Landlord’s right thereafter to declare a default and pursue other
remedies set forth in the Lease.

 

14.7                           Landlord’s Disclosure.     Pursuant to the
requirements of California Health and Safety Code Section 25359.7, Landlord
hereby notifies Tenant that Landlord does not know, and does not have reasonable
cause to believe, that any release of any Hazardous Material has come to be
located on or beneath the Premises, Building or Project.

 

15.                                 OFFSET STATEMENT, ATTORNMENT AND
SUBORDINATION

 

0.1                                 Estoppel Certificate.     Within ten (10)
days after request therefor by either party, the other party shall deliver to
the requesting party, in recordable form, a certificate certifying (if such be
the case, or otherwise setting forth any exceptions thereto) that (a) this Lease
is in full force and effect; (b) the date of Tenant’s most recent payment of
Rent, or setting forth any exceptions (c) that the certifying party has no
defenses or offsets outstanding, or stating those offsets or defenses claimed by
the certifying party; (d) that to the certifying party’s knowledge, the
requesting party has no defenses or offsets outstanding, or stating those
offsets or defenses claimed by the other party; and (e) and any other
information reasonably requested.  Tenant’s failure to deliver said certificate
in time shall be conclusive upon Tenant that: (i) this Lease is in full force
and effect, without modification except as may be represented by Landlord; (ii)
there are no uncured defaults in Landlord’s performance and Tenant has no right
of offset, counterclaim or deduction against Rent hereunder; and (iii) no more
than one period’s Base Rent has been paid in advance.  Landlord’s failure to
deliver said certificate in time shall be conclusive upon Landlord that: 
(x) this Lease is in full force and effect, without modification except as may
be represented by Tenant; (y) there are no uncured defaults in Tenant’s
performance; and (z) Tenant’s representation as to the amount of Base Rent that
has been paid in advance is correct.  Failure of a party to deliver such a
certificate to the other party within ten (10) days following Landlord’s request
therefor shall be deemed such party’s acknowledgment of the correctness of the
statements made in the foregoing sentence and that the requesting party’s
mortgagee(s) and/or purchaser(s) may rely on said statements.

 

15.1                           Attornment.     Tenant shall, in the event any
proceedings are brought for the foreclosure of, or in the event of exercise of
the power of sale under any mortgage or deed of trust made by the Landlord, its
successors or assigns, encumbering the Premises, or any part thereof, or in the
event of termination of a ground lease, if any, and if so requested, attorn to
the purchaser upon such foreclosure or sale or upon any grant of a deed in lieu
of foreclosure and recognize such purchaser as the Landlord under this Lease.

 

15.2                           Subordination.     The rights of Tenant hereunder
are and shall be, at the election of the mortgagee, subject and subordinate to
the lien of such mortgage, or the lien resulting from any other method of
financing or refinancing, now or hereafter in force against the Project,
Building and/or Parking Area, and to all advances made or hereafter to be made
upon the security thereof; provided, however, no such subordination shall be
effective unless and until Tenant shall have received a non-disturbance
agreement in a recordable, commercially reasonable form to the effect that
neither this Lease nor any of the rights of Tenant hereunder shall be terminated
or subject to termination by any trustee’s sale, any action to enforce the
security, or by any proceeding or action in foreclosure unless an uncured Event
of Default shall exist.  If requested, Tenant agrees to execute whatever
documentation may be required to further effect the provisions of this Article.

 

42

--------------------------------------------------------------------------------


 

15.3                           Non-Disturbance.      Within ten (10) days after
execution of this Lease, Landlord shall deliver to Tenant with respect to each
mortgage, deed of trust, ground lease or other monetary lien or encumbrance in
force against the Project as of the date hereof, a non-disturbance agreement
from the mortgagee, ground lessor, beneficiary of the deed of trust or other
lienholder in a commercially reasonable form. If Landlord, after commercially
reasonable efforts, is unable for any reason to deliver such non-disturbance
agreements within such period, Tenant’s sole remedy shall be to cancel this
Lease by delivering written notice thereof to Landlord  within five (5) days of
the expiration of such ten (10) days period.

 

16.                                 NOTICES

 

0.1                                 Notices.     All notices required to be
given hereunder shall be in writing (except for notice required pursuant to
Section 12.01(b) and shall be (i) personally delivered, in which even they shall
be deemed received on the date of delivery, (ii) sent by certified mail, postage
prepaid, return receipt requested, or by a professional courier company which
provides a receipt evidencing delivery, in which event they shall be deemed
received on the date of delivery as evidenced by the receipt; or (iii) sent by
telecopy.  Any notice, request, demand, direction or other communication sent by
cable, telex or telecopy must be confirmed within forty-eight (48) hours by
letter mailed or delivered in accordance with the foregoing.  The Landlord’s and
Tenant’s addresses for written notices required to be given hereunder shall be
the addresses set forth in the Basic Lease Information, or at such other place
designated by advance written notice delivered in accordance with the foregoing.

 

17.                                 SUCCESSORS BOUND

 

0.1                                 Successors Bound.     This Lease and each of
its covenants and conditions shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and legal
representatives and their respective assigns, subject to the provisions
hereof.   Whenever in this Lease a reference is made to the Landlord, such
reference shall be deemed to refer to the person in whom the interest of the
Landlord shall be vested and Landlord shall have no obligation hereunder as to
any claim arising after the transfer of its interest in the Premises, subject to
the provisions of Section 13.05. Any successor or assignee of the Tenant who
accepts an assignment or the benefit of this Lease and enters into possession or
enjoyment hereunder shall thereby assume and agree to perform and be bound by
the covenants and conditions thereof.  Nothing contained in this Section 17.01
shall be deemed in any manner to give a right of assignment to Tenant without
the written consent of Landlord.

 

18.                                 MISCELLANEOUS

 

0.1                                 Waiver.     No waiver of any default or
breach of any covenant by either party hereunder shall be implied from any
omission by either party to take action on account of such default if such
default persists or is repeated, and no express waiver shall affect any default
other than the default specified in the waiver, and then said waiver shall be
operative only for the time and to the extent therein stated.  Waivers of any
covenant, term or condition contained herein by either party shall not be
construed as a waiver of any subsequent breach of the same covenant, term or
condition.  The consent or approval by either party to or of any act by either
party requiring further consent or approval shall not be deemed to waive or
render unnecessary their consent or approval to or of any subsequent similar
acts.

 

18.1                           Easements.  Landlord reserves the right to (i)
subdivide or alter the boundaries of the Project and (ii) grant easements on the
Project and dedicate for public use portions thereof without Tenant’s consent;
provided, however, that no such subordination, alteration, grant or dedication
shall materially unreasonably interfere with Tenant’s use of the Premises
pursuant to the terms of this Lease. From time to time, and upon Landlord’s
demand, Tenant shall execute, acknowledge and deliver to Landlord, in accordance
with Landlord’s instructions, any and all documents, instruments, maps or plats
necessary to effectuate Tenant’s covenants hereunder.

 

18.2                           Relocation.     Intentionally deleted.

 

18.3                           No Light, Air or View Easement.     Any
diminution or shutting off of light, air or view by any structure which may be
erected on lands adjacent to or in the vicinity of the Building shall in no way
affect this Lease or impose any liability on Landlord.

 

43

--------------------------------------------------------------------------------


 

18.4                           Corporate Authority.     Tenant hereby covenants
and warrants that: (i) Tenant is a duly authorized and existing corporation;
(ii) Tenant is qualified to do business in the State of California; (iii) Tenant
has full right and authority to enter into this Lease; and (iv) each of the
persons executing on behalf of Tenant is authorized to do so.  Concurrently with
the execution of this Lease, Tenant shall deliver to Landlord an original
certificate of the secretary of Tenant certifying the adoption of resolutions by
the board of directors of Tenant approving the terms and conditions of this
Lease and authorizing the persons executing  this Lease to execute same for and
on behalf of Tenant.

 

18.5                           Accord and Satisfaction.     No payment by Tenant
or receipt by Landlord of a lesser amount than the Rent herein stipulated shall
be deemed to be other than on account of the Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy provided in this Lease.

 

18.6                           Limitation of Landlord’s Liability.     The
obligations of Landlord under this Lease shall not constitute personal
obligations of the individual members, partners, directors, officers, or
shareholders of Landlord or any member of Landlord, and in consideration of the
benefits accruing hereunder to Tenant and notwithstanding anything contained in
this Lease to the contrary, Tenant hereby covenants and agrees for itself and
all of its successors and assigns that the liability of Landlord for its
obligations under this Lease shall be limited solely to, and Tenant’s and its
successors’ and assigns’ sole and exclusive remedy shall be against  Landlord’s
Interest in the Project (as hereinafter defined) and Tenant, its successors and
assigns shall not seek recourse against the individual member, partners,
directors, officers or shareholders of Landlord or any member of Landlord, or
any of their personal assets for such satisfaction.

 

(a)                                  If Landlord is in default of this Lease,
and as a consequence, Tenant recovers a money judgment against Landlord, the
judgment shall be satisfied only out of the interest of Landlord in the Project,
including without limitation, proceeds of sale received on execution of the
judgment and levy against the right, title, and interest of Landlord in the
Project, insurance proceeds, rent or other income from the Project receivable by
Landlord or out of the consideration received by Landlord from the sale or other
disposition of all or any part of Landlord’s right, title and interest in the
Project (“Landlord’s Interest in the Project”).   Notwithstanding the foregoing,
if Landlord is in default of this Lease and, as a consequence, Tenant recovers a
money judgment against Landlord, which is not satisfied within ten (10) days
after written demand by Tenant, then Tenant shall have the right to record a
lien against the Building or Project for the unsatisfied amount of the judgment.

 

(b)                                 If Landlord, or a member of Landlord, is a
limited liability company, a partnership or joint venture, the member or
partners of such entity shall not be personally liable and no partner of
Landlord shall be sued or named as a party in any suit or action, or service of
process be made against such partner of Landlord, except as may be necessary to
secure jurisdiction of the partnership or joint venture or to the extent
liability is caused by willful and intentional misconduct or fraud.  If
Landlord, or member of Landlord, is a corporation, the shareholders, directors,
officers, employees, and/or agents of such corporation shall not be personally
liable and no shareholder, director, officer, employee or agent of Landlord
shall be sued or named as a party in any suit or action, or service of process
be made against any shareholder, director, officer, employee, or agent of
Landlord, except as may be necessary to secure jurisdiction of the corporation. 
No partner, shareholder, director, employee or agent of Landlord shall be
required to answer or otherwise plead to any service of process and no judgment
will be taken or writ of execution levied against any partner, shareholder,
director, employee, or agent of Landlord.

 

(c)                                  Each of the covenants and agreements of
this Section 18.07 shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by statute or by common law.

 

18.7                           Time.     Time is of the essence of every
provision hereof.

 

18.8                           Attorneys’ Fees.     In any action or proceeding
which the Landlord or the Tenant may be required to prosecute to enforce its
respective rights hereunder, the less prevailing party therein agrees to pay all
costs incurred by the more prevailing party therein, including reasonable
attorneys’ fees, to be fixed by the court, and said costs and attorneys’ fees
shall be made a part of the judgment in said action.

 

44

--------------------------------------------------------------------------------


 

18.9                           Captions and Article Numbers.     The captions,
article numbers and table of contents appearing in this Lease are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or intent or such sections or articles of this Lease nor in any way affect
this Lease.

 

18.10                     Severability.  If any term, covenant, condition or
provision of this Lease, or the application thereof to any person or
circumstance, shall to any extent be held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remainder of the terms, covenants,
conditions or provisions of this Lease, or the application thereof to any person
or circumstance, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

18.11                     Applicable Law.     This Lease, and the rights and
obligations of the parties hereto, shall be construed and enforced in accordance
with the laws of the State of California.

 

18.12                     Submission of Lease.   The submission of this document
for examination and negotiation does not constitute an offer to lease, or a
reservation of, or option for leasing the Premises.  This document shall become
effective and binding only upon execution and delivery hereof by Landlord and
Tenant.  No act or omission of any employee or agent of Landlord or of
Landlord’s broker or managing agent shall alter, change, or modify any of the
provisions hereof.

 

18.13                     Holding Over.     Should Tenant, or any of its
successors in interest, hold over the Premises, or any part thereof, after the
expiration of the term of this Lease, unless otherwise agreed to in writing,
such holding over shall constitute and be construed as tenancy from
month-to-month only, at a monthly rent equal to one hundred fifty percent (150%)
of the Base Rent owed during the final year of the Term of this Lease as the
same may be extended from time to time, plus Additional Rent, provided, however,
if Tenant give written notice to Landlord of a desire to hold over in the
Premises not later than sixty (60) days prior to the expiration of the Term, as
extended, then for the first sixty (60) days of such holding, which holding
shall be deemed permitted by Landlord and lawful and not a default under the
provisions of this Lease provided Tenant has complied with the notice provisions
of this Section 18.14 an all other provisions of this Lease, the monthly rent
shall be one hundred twenty-five percent (125%) of the Base Rent owed during the
final year of the Term on this  Lease, as same may be extended from time to
time, plus Additional Rent for such period.  This inclusion of the preceding
sentence shall not be construed as Landlord’s permission for Tenant to holdover,
except as herein permitted.

 

18.14                     Surrender.     Upon the expiration or earlier
termination of this Lease, Tenant shall surrender the Premises to Landlord in
good order, condition and repair, except for reasonable wear and tear or as
otherwise provided in Articles 8, 10, and 11.  Tenant shall not commit or allow
any waste or damage to be committed on any portion of the Premises, Building or
Project.  All property that Tenant is required to surrender shall become
Landlord’s property upon the termination of this Lease.

 

18.15                     Rules and Regulations.     At all times during the
Term, Tenant shall comply with rules and regulations (“Rules and Regulations”)
for the Project, as set forth in Exhibit E (and such amendments as Landlord may
reasonably adopt, provided same are enforced by Landlord in a consistent and
non-discriminatory manner) attached hereto and by this reference made a part
hereof; and. provided further such Rules and Regulations shall not materially
diminish Tenant’s rights under this lease.

 

18.16                     No Nuisance.     Tenant shall conduct its business and
control its agents, employees, invitees and visitors in such a manner as not to
create any nuisance, or unreasonably interfere with, annoy or disturb any other
tenant or Landlord in its operation of the Project.

 

18.17                     Broker.     Tenant warrants that it has had no
dealings with any real estate broker or agent, other than the Tenant’s Broker
and Landlord’s broker, each set forth in the Basic Lease Information, in
connection with the negotiation of this Lease, and that it knows of no other
real estate broker or agent who is entitled to any commission or finder’s fee in
connection with this Lease.  Tenant agrees to indemnify and hold harmless
Landlord from and against any and all claims, demands, losses, liabilities,
lawsuits, judgments, costs and expenses (including, without limitation,
attorneys’ fees and costs) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of Tenant’s dealings with any real
estate broker or agent other than Tenant’s Broker or Landlord’s Broker. 
Landlord shall pay any commission owing to Tenant’s

 

45

--------------------------------------------------------------------------------


 

Broker and any commission owing to Landlord’s Broker in connection with this
Lease, in accordance with a separate agreement between such brokers and
Landlord.

 

18.18                     Landlord’s Right to Perform.     Upon Tenant’s failure
to perform any obligation of Tenant hereunder, including without limitation,
payment of Tenant’s insurance premiums, charges of contractors who have supplied
materials or labor to the Premises, etc., Landlord shall have the right to
perform such obligation of Tenant on behalf of Tenant and/or to make payment on
behalf of Tenant to such parties, provided Landlord has first provided written
notice to Tenant and given Tenant ten (10) days to perform such obligation
(unless another cure period is provided herein).  Tenant shall reimburse
Landlord the reasonable cost of Landlord’s performing such obligation on
Tenant’s behalf, including reimbursement of any amounts that may be expended by
Landlord, plus interest at the rate of three percent (3% ) over the prime rate
as announced, from time to time, by Bank of America, N.A. per annum, as
Additional Rent.

 

18.19                     Mortgage Protection.     Landlord shall not be in
default under the terms of this Lease, or by law, unless Landlord fails to
perform the obligations required of Landlord within a reasonable time, but in no
event later than ten (10) days after written notice by Tenant to Landlord and to
the holder of any first mortgage or deed of trust covering the Premises whose
name and address shall have theretofore been furnished to Tenant in writing
specifying wherein Landlord has failed to perform such obligation.  If, however,
the nature of Landlord’s obligation is such that more than ten (10) days are
required for performance, Landlord shall not be in default exist if Landlord
commences performance within such ten (10) day period and diligently prosecutes
the same to completion.  Should Landlord be deemed to be in material default of
this Lease, and If any such default materially interferes with Tenant’s business
operation in the Premises, Tenant may give Landlord and the holder of any first
mortgage or deed of trust covering the Premises a second written notice
specifying exactly the nature of the Landlord’s failure and its impact on
Tenant’s business operation in the Premises and the further remedial action
deemed necessary by Tenant.  If such remedial action is not undertaken within
thirty (30) days of such second written notice, Tenant shall be entitled to
terminate this Lease, but in no event earlier than thirty (30) days after the
second notice to Landlord and the holder of any first mortgage or deed of trust
covering the Premises.  Notwithstanding the foregoing, Tenant shall not be
entitled to terminate this Lease as a result of Landlord’s default if Landlord
is making diligent and reasonable efforts to perform the obligations required of
Landlord under this Lease.  Nothing herein contained shall be interpreted to
mean that Tenant is excused from paying any rent due hereunder as a result of
any default by Landlord.

 

18.20                     Nonliability.  Landlord shall not be in default
hereunder or be liable for any damages directly or indirectly resulting from,
nor shall the rental herein reserved be abated by reason (unless otherwise
provided herein) of (i) the interruption of use of the Premises as a result of
the installation of any equipment in connection with the Premises or Building or
(ii) any failure to furnish or delay in furnishing any services required to be
provided by Landlord when such failure or delay is caused by accident or any
condition beyond the reasonable control of Landlord or by the making of
necessary repairs or improvements to the Premises or to the Building, or the
governmental or third-party supplier limitation, curtailment, rationing or
restriction on use of water or electricity, gas or any other form of energy or
any other service or utility whatsoever serving the Premises or the Building. 
Landlord shall use reasonable efforts to expeditiously remedy any interruption
in the furnishing of such services.

 

18.21                     Modification for Lender.  If, in connection with
obtaining construction, interim or permanent financing for the Project or the
Building, the lender shall require reasonable modifications in this Lease as a
condition to such financing, Tenant will not unreasonably withhold, delay or
defer its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or materially and adversely affect the leasehold
interest hereby created or Tenant’s rights hereunder.

 

18.22                     Recording.  Neither Landlord nor Tenant shall record
this Lease without the consent of the other.  Either party may, at its sole cost
and expense, record a short form memorandum of this Lease in a form reasonably
acceptable to the other party.

 

18.23                     Entire Agreement.     This Lease sets forth all
covenants, promises, agreements, conditions and understandings between Landlord
and Tenant concerning the Premises, Project and Building, and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between Landlord and Tenant other than as are herein set forth.  Except
as herein otherwise provided no subsequent

 

46

--------------------------------------------------------------------------------


 

alteration, amendment, change or addition to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by Landlord and Tenant.

 

47

--------------------------------------------------------------------------------


 

18.24                     Additional Lease Provisions.     Additional Lease
Provisions, if any, are set forth on Exhibit G, attached hereto.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above-written.

 

“Landlord”

“Tenant”

 

 

PACIFIC PLAZA CARMEL VALLEY LLC,

JNI CORPORATION, a Delaware corporation,

a California limited liability company

 

By:COAST PACIFIC PLAZA LLC, a California

 

      limited liability company, Its Manager

By:

 

 

      By:COAST INCOME PROPERTIES, INC.,

Name:

 

 

            a California corporation, It’s Its Manager

Its:

 

 

 

 

 

 

            By:

 

 

By:

 

 

 

 

Name:

 

 

 

Thomas G.Blake, President

Its:

 

 

 

48

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

 

LEGAL DESCRIPTION

 

 

[ATTACHED]

 

 

A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BUILDING PLANS AND SITE PLAN

 

 

[ATTACHED]

 

 

B - 1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

PRELIMINARY PLANS

 

 

[TO BE ATTACHED WHEN PREPARED AND APPROVED PURSUANT TO THE WORK LETTER]

 

 

C - 1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

WORK LETTER

 

 

[ATTACHED]

 

 

D - 1

--------------------------------------------------------------------------------


EXHIBIT E

 

RULES AND REGULATIONS

 

 

1.                                       The sidewalks, entrances, lobby,
elevators, stairways and public corridors shall be used only as a means of
ingress and egress and shall remain unobstructed at all times.  The entrance and
exit doors of all suites are to be kept closed at all times except as required
for orderly passage to and from a suite.  Loitering in any part of the Building
or obstruction of any means of ingress or egress shall not be permitted.  Doors
and windows shall not be covered or obstructed.

 

2.                                       Plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no rubbish,
newspapers, trash or other substances of any kind shall be thrown into them. 
Walls, floors and ceilings shall not be defaced in any way and no one shall be
permitted to mark, drive nails, screws or drill into, paint, or in any way mar
any Building surface, except that pictures, certificates, licenses and similar
items normally used in Tenant’s business may be carefully attached to the walls
by Tenant in a manner to be reasonably prescribed by Landlord.  Upon removal of
such items by Tenant any damage to the walls or other surfaces, except minor
nail holes, shall be repaired by Tenant.

 

3.                                       No awning, shade, sign, advertisement
or notice shall be inscribed, painted, displayed or affixed on, in or to any
window, door or balcony or any other part of the outside or inside of the
Building or the demised premises unless provided by Landlord or approved by
Landlord in writing.  No window displays or other public displays shall be
permitted without the prior written consent of Landlord.  All tenant
identification on public corridor doors beyond building standard will be
installed by Landlord for Tenant but the cost shall be paid by Tenant.  No
lettering or signs other than the name of Tenant will be permitted on public
corridor doors with the size and type of letters to be prescribed by Landlord. 
All requests for listing on the Building directory shall be submitted to the
office of Landlord in writing.  Landlord reserves the right to approve all
listing requests.  Any change requested by Tenant of Landlord of the name or
names posted on directory, after initial posting, will be charged to Tenant.

 

4.                                       The cost of any special electrical
circuits for items such as copying machines, computers, microwaves, etc., shall
be borne by Tenant unless the same are part of the building standard
improvements.  Prior to installation of equipment Tenant must receive written
approval from Landlord.

 

5.                                       The weight, size and position of all
safes and other unusually heavy objects used or placed in the Building shall be
prescribed by Landlord and shall, in all cases, stand on metal plates of such
size as shall be prescribed by Landlord.  The repair of any damage done to the
Building or property therein by putting in or taking out or maintaining such
safes or other unusually heavy objects shall be paid for by Tenant.

 

6.                                       All freight, furniture, fixtures and
other personal property shall be moved into, within and out of the Building at
times designated by and under the supervision of Landlord and in accordance with
such regulations as may be delivered from the Landlord’s property manager and
shall not interfere with any other tenant’s conduct of business or quiet
enjoyment of the Project.  In no event will Landlord be responsible for any loss
or damage to such freight, furniture, fixtures or personal property from any
cause.

 

7.                                       No improper noises, vibrations or odors
will be permitted in the Building.  No person will be permitted to bring or keep
within the Building any animal (other than a service animal for persons with a
disability as defined in the American With Disabilities Act), bird or bicycle or
any toxic or flammable substances without Landlord’s prior permission.  No
person shall throw trash, refuse, cigarettes or other substances of any kind any
place within or out of the Building except in the refuse containers provided
therefor. Tenant shall not be permitted to materially interfere in any way with
tenants or those having business with them.  Landlord reserves the right to
exclude or expel from the Building any person who, in the judgment of Landlord,
is intoxicated or under the influence of liquor or drugs or who shall in any
manner do any act in violation of the rules and regulations of the Project.

 

8.                                       All rekeying of office doors or changes
to the card access system, after occupancy, will be at the expense of Tenant. 
Tenant shall not rekey any doors or change the card access system in any way
without making prior arrangements with Landlord.

 

9.                                       Tenant will not use the balconies, if
any, for storage, barbecues, drying of laundry or any other activity which would
detract from the appearance of the Building or Project or interfere in any way
with the use of the Building or Project by other tenants.

 

E - 1

--------------------------------------------------------------------------------


 

10.                                 If Tenant uses the Premises after regular
business hours or on nonbusiness days, Tenant shall lock any entrance doors to
the Building used by Tenant or take such other steps as are necessary to secure
the Building’s doors immediately after entering or leaving the Building.

 

11.                                 Tenant shall provide and cause all Tenant’s
employees to use protective floor mats under all desk chairs used in the
Premises.

 

12.                                 If Tenant requires telegraphic, telephonic,
burglar or of similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation.

 

13.                                 Tenant shall not waste electricity, water or
air conditioning and agrees to cooperate fully with Landlord to assure the most
effective operation of the Building’s heating and air conditioning.

 

14.                                 Landlord reserves the right, exercisable
without notice and without liability to Tenant, to change the name and street
address of the Building, if required by governmental authority.

 

15.                                 Tenant shall not retail any goods on the
Premises except for goods intended to be sold to Tenant’s employees.

 

16.                                 Tenant shall not install any radio or
television antenna, loudspeaker or other device on the roof or exterior walls of
the Building without the written consent of Landlord. Tenant shall not interfere
with radio or television broadcasting or reception from or in the Building
elsewhere.  Tenant shall not install, maintain or operate upon the Premises any
vending machine without the written consent of Landlord.  Canvassing, soliciting
and distribution of handbills or any other written material, and peddling in the
Building are prohibited, and each tenant shall cooperate to prevent same.

 

17.                                 Tenant shall not use in any space or in the
public halls of the Building any hand trucks except those equipped with rubber
tires and side guards or such other material-handling equipment as Landlord may
approve.  Tenant shall not bring any other vehicles of any kind into the
Building.

 

18.                                 Tenant shall not use in excess of Tenant’s
pro rata share of the Project’s total parking spaces.  Tenant shall not park its
vehicles in any parking areas designated by Landlord as areas for parking by
visitors to the Project or in any other undesignated areas or parking areas
assigned to other tenants.  Tenant shall not leave vehicles in the Project
parking areas overnight nor park any vehicles in the Project parking areas other
than automobiles, motorcycles, motor driven or nonmotor driven bicycles or
four-wheeled trucks.  Landlord may, in its sole discretion, designate separate
areas for bicycles and motorcycles.

 

19.                                 Tenant shall not use Project’s or Building’s
interior or exterior common areas to conduct its business or as a waiting room.

 

20.                                 Landlord may waive any one or more of these
Rules and Regulations for the benefit of Tenant or any other tenant, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
in favor of Tenant or any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against any or all of the tenants of
the Project.

 

21.                                 Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition to his
occupancy of the Premises and shall be responsible for the observance of all the
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

E - 2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT

 

Number:

                                         

Date:

                                         

Amount:

                                         

Expiration:

                                         

 

 

Beneficiary:

Account Party:

 

 

PACIFIC PLAZA CARMEL VALLEY LLC

                                                          

4350 La Jolla Village Drive, Suite 150

                                                          

San Diego, CA 92111

                                                          

 

We issue our Irrevocable Letter of Credit No.         in favor of PACIFIC PLAZA
CARMEL VALLEY, a California limited liability company, its successors and
assigns for the amount of                                        Dollars
($                       ). We undertake to honor your draft for any sum or sums
not to exceed a total of                                            Dollars
($                       ) in favor of said beneficiary when accompanied by the
following: a letter from the manager of PACIFIC PLAZA CARMEL VALLEY LLC stating
that PACIFIC PLAZA CARMEL VALLEY LLC is authorized to draw upon this Letter of
Credit according to the terms of the lease agreement with the Account Party as
“Tenant”.

 

It is a condition of this Letter of Credit that it shall remain enforceable
against us for a period of sixty-nine (69) months without amendment.

 

The draft must be marked “Drawn under                              Letter of
Credit No.                            dated                                   ,
        .

 

There are no conditions of this Letter of Credit. Except so far as otherwise
stated, this Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1983 Revision, International Chamber of Commerce,
Publication No. 400).

 

 

 

                                                     

 

 

                                                     

 

 

 

By:

 

 

 

 

 

 

By:

 

 

 

 

 

F - 1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ADDENDUM TO LEASE

 

19.     ADDITIONAL LEASE PROVISIONS

 

19.01                     Right to Lease Additional Space in the Building.

 

(a)                                  During the period from February 1, 2003,
though September 30, 2003 (the “Expansion Period”), Tenant shall have the right
to lease the entire first floor of the Building (the “Expansion Space”) on the
terms and conditions of this Section 19.01(a).  At anytime during the Expansion
Period that the Expansion Space is available and Landlord has not leased all or
any portion of the Expansion Space to another tenant (or executed a letter of
intent to lease all or any portion of such space from a qualified prospective
tenant), then, subject and subordinate only to those expansion and renewal
rights set forth in the lease as described in Section 19.01(h) below,  Tenant
shall have the right  (the “Expansion Right”), by written notice delivered to
Landlord (“Tenant’s Expansion Notice”), to lease the Expansion Space for the
balance of the initial Term at the same rental rate and on substantially the
same applicable terms and conditions as provided in this Lease.  If Tenant
elects to lease the Expansion Space pursuant to Tenant’s Expansion Notice then
Landlord and Tenant shall promptly thereafter, but in all events within ten (10)
days thereafter, enter into a written lease for the Expansion Space on the terms
and conditions provided above in this Section 19.01(a).

 

(b)                                 Provided Tenant has not previously elected
to exercise the Expansion Right by delivering to Landlord the Tenant’s Expansion
Notice in accordance with Section 19.01(a), and the Expansion Space is available
then, subject and subordinate only to those expansion and renewal rights set
forth in the lease as described in Section 19.01(h) below, Tenant shall have a
right of first refusal (the “Tenant’s Right of First Refusal”) to lease  the
Expansion Space on the terms and conditions set forth below in this Section
19.01(b). In the event Landlord receives a bona-fide executed  letter of intent
to lease all or any portion of such space from a qualified prospective tenant
(“Prospective Tenant”), which Landlord intends to counter-execute (“Expansion
Space Lease Offer”), the Landlord shall give written notice to Tenant of such
Expansion Space Lease Offer (“Landlord’s Expansion Space Option Notice”), which
shall include a description of the material terms Expansion Space Lease Offer
and shall designate whether the Prospective Tenant’s Expansion Space Lease Offer
is for all or any portion of the Expansion Space (the “Designated Space”). 
Landlord’s Expansion Space Option Notice shall constitute an offer to lease such
Designated Space to Tenant: (i) for the term, at the same rental rate and on
substantially the same applicable terms and conditions as provided as in the
Expansion Space Option Notice; or (ii)  for the term and on substantially the
same applicable terms and conditions as provided as in the Expansion Space
Option Notice  but at the rental rate provided in this Lease. Tenant shall,
within three (3) business days after receipt of Landlord’s Expansion Space
Option Notice, deliver to Landlord written notice (“Tenant’s Expansion Space
Lease Notice”) of Tenant’s election to either (i) decline to lease the Expansion
Space, or (ii) commit to lease the Expansion Space on either of the terms
described above in this Sction 19.01(b). If Tenant does not respond within such
three (3) business day period, Tenant shall be deemed to have declined to lease
the Expansion Space. If  Tenant elects to lease the Expansion Space pursuant on
the terms set forth in Landlord’s Expansion Space Option Notice then Landlord
and Tenant shall promptly thereafter, but in all events within ten (10) days
thereafter, enter into a written lease for the Expansion Space.  Such lease
shall be similar in form to this Lease in relevant material terms and
conditions, adjusted to reflect the Expansion Space and the  Expansion Space
Option Notice .  If Tenant fails to give Landlord notice of Tenant’s commitment
to lease the Expansion Space described in Landlord’s Expansion Space Option
Notice within the three (3) business day period, or if Tenant accepts such offer
within the three (3) business day period but Landlord and Tenant are unable,
despite their good faith efforts, to reasonably agree upon the other material
terms and conditions of the lease of the Expansion Space and execute a lease
therefor within the ensuing ten (10) day period, then Landlord may lease the all
or any portion of the Expansion Space to another tenant.

 

(c)                                  Notwithstanding Section 19.01(b) above, if
Landlord is prepared to lease the Expansion Space to a third party on terms and
conditions which are substantially less favorable to Landlord

 

G - 1

--------------------------------------------------------------------------------


 

than those stated in Landlord’s Expansion Space Option Notice for the Expansion
Space, Landlord shall be required to give Tenant a second notice (“Landlord’s
Supplemental Expansion Space Option Notice” ) offering to lease the Expansion
Space to Tenant on  the same terms and conditions Landlord is prepared to accept
from such third party.  Tenant shall have three (3) business days after receipt
of Landlord’s Supplemental Expansion Space Option Notice to accept such modified
terms and conditions and, in case of such acceptance, the parties shall proceed
in accordance with Section 19.01(b) to execute a lease of the Expansion Space. 
If Tenant does not accept the terms and conditions in Landlord’s Supplemental
Expansion Space Option Notice, Landlord may then lease the Expansion Space to
such third party on  terms and conditions not less favorable  to Landlord than
those offered to Tenant in Landlord’s Supplemental Expansion Space Option
Notice.

 

(d)                                 If Tenant does not elect to exercise
Tenant’s Right of First Refusal to lease any Expansion Space in the manner
provided in Sections 19.01(b) above, Tenant shall be deemed to have waived its
Right of First Refusal for the Expansion Space.

 

(e)                                  In the event Tenant does not commit to
lease the Expansion Space pursuant to Landlord’s Expansion Space Option Notice
and Landlord has not entered into a binding lease of the Expansion Space with a
Prospective Tenant within sixty (60) days after the date of Landlord’s Expansion
Space Option Notice, then Tenant’s Right of First Refusal Offer to lease the
Expansion Space shall again apply to such Expansion Space and Landlord shall not
lease such Expansion Space to a third party without first complying with the
procedures set forth in Section 19.01(b).

 

(f)                                    If Tenant does not exercise the Expansion
Right or Tenant’s Right of First Refusal to lease with respect to a Expansion
Space in the Building as provided herein, and Landlord enters into a binding
lease of all or any portion of such Expansion Space in the Building with a third
party during the time periods allowed under this Section 19.01, then the
Expansion Right and Tenant’s Right of First Offer to lease shall terminate and
be of no further force or effect as to such Expansion Space.

 

(g)                                 The Expansion Right and Tenant’s Right of
First Refusal  to Lease provided in this Section 19.01 is personal to Iomega
Corporation and can not be transferred to, or exercised, by any other person or
entity.

 

(h) Tenant acknowledges and agrees that the Expansion Option, as well as
Tenant’s’s Right of First Refusal, granted to Iomega Corporation pursuant to
this Section 19.01, as well as the Right of First Offer to Lease granted to
Tenant pursuant to  Section 19.02 is subject to and subordinate to the expansion
rights granted by Landlord to Cisco Systems (“Cisco”) pursuant to that certain
Office Lease dated April 6, 2001, by and between Landlord and Cisco (the “Cisco
Lease”), pursuant to which Cisco leased a portion of the Project, during the
term and subject to the limitations of the Cisco Lease

 

19.02                     Right of First Offer to Lease Additional Space in
Building.

 

(a)                                  If at any time during the term of this
Lease, Landlord desires to lease to a third party a then vacant portion of the
Building then Landlord shall give written notice to Tenant of the rental rate
and other material terms of such offer upon which Landlord is willing to lease
such vacant space in the Building (“Landlord’s Lease Notice”).  Landlord’s Lease
Notice shall constitute an offer to lease such vacant space (the “Specific
Space”) to Tenant at the rental rate and upon the terms and conditions contained
in Landlord’s Lease Notice. Tenant shall have twenty (20) days after receipt of
Landlord’s Lease Notice in which to accept such offer.  Tenant shall accept such
offer, if at all, only by written notice (“Tenant’s Lease Notice”) delivered to
Landlord in which Tenant shall agree to lease the Specific Space from Landlord
at the rental rate and upon the terms and conditions contained in Landlord’s
Lease Notice (but subject to the other applicable provisions contained in this
Lease) or on other terms and conditions acceptable to Landlord and Tenant.  If
Tenant accepts such offer within the twenty (20) day period, Landlord and Tenant
shall enter into a written lease within ten (10) days thereafter for the
Specific Space.  If Tenant fails to give Landlord notice of Tenant’s acceptance
of the offer contained in Landlord’s Lease Notice within the twenty (20) day
period, then Tenant’s right of first

 

G - 2

--------------------------------------------------------------------------------


 

offer as provided in this Section 19.02 (the “Right of First Offer to Lease”)
shall be deemed satisfied as to the Specific Space, and  Landlord thereafter
shall have the right to lease such Specific Space to third parties or to accept
offers from third parties to lease such vacant space without further obligation
to Tenant, but subject to the limitations expressed in Sections 19.02(b) through
19.02(c) below.

 

(b)                                 Notwithstanding Section 19.02(a) above, if
Landlord is prepared to lease the Specific Space to a third party on terms and
conditions which are materially more favorable to such third party than those
stated in Landlord’s Lease Notice for the Specific Space, Landlord shall be
required to give Tenant a second notice (“Landlord’s Supplemental Lease Notice”)
offering to lease the Specific Space to Tenant on  the same terms and conditions
Landlord is prepared to accept from such third party.  Tenant shall have three
(3) business days after receipt of Landlord’s Supplemental Lease Notice to
accept such modified terms and conditions and, in case of such acceptance, the
parties shall proceed in accordance with Section 19.02(a) to execute a lease of
the Specific Space.  If Tenant does not accept the terms and conditions in
Landlord’s Supplemental Lease Notice, Landlord may then lease the Specific Space
to such third party on those same terms and conditions without further
obligations to Tenant.  For purposes of this Section 19.02, terms and conditions
shall be considered “materially more favorable” if either one of the following
is true:

 

(i)                                     The net effective rent (after taking
into account basic rent, additional rent and other sums payable to Landlord,
less tenant improvement costs, allowances, inducements, concessions and other
transaction costs) is less than ninety-five percent (95%) of the net effective
rent proposed by Landlord to Tenant for the Specific Space.

 

(ii)                                  The term (after taking into account all
options to extend, renew and/or terminate) is more than twenty percent (20%)
more or less than the term proposed by Landlord to Tenant for the Specific
Space.

 

(c)                                  If Landlord does not enter into a binding
lease of the Specific Space with a third party within one hundred twenty (120)
days after delivery of a Landlord’s Lease Notice therefor, or within one hundred
twenty (120) days after delivery of a Landlord’s Supplemental Lease Notice,
Tenant’s Right of First Offer to Lease shall again apply to such Specific Space
and Landlord shall not lease such Specific Space to a third party without first
complying with the procedures set forth in this Section 19.02.

 

(d)                                 The Right of First Offer to Lease provided
in this Section 19.02 is personal to the Iomega Corporation and can not be
transferred to, or exercised, by any other person or entity.

 

19.03                     Letter of Credit.       In addition to the Security
Deposit, if any, and as additional security hereunder, in the event Tenant
fails, at any time during the Term (including any Extensions) to maintain cash
or cash equivalent reserves of at least Ten Million Dollars ($10,000,000) (the
“Cash Requirement”), then  Tenant shall, within ten (10) days after the date the
Cash Requirement fails to be satisfied, deliver to Landlord written notice
thereof and a letter of credit in an amount equal to six (6) times the then
effective Monthly Rent. The letter of credit shall be substantially in the form
and of the substance of Exhibit F attached hereto, and issued by Union Bank of
California or another financial institution reasonably acceptable to Landlord. 
Tenant shall be entitled to replace any such letter of credit with a new letter
of credit that satisfies such conditions, and upon delivery of such replacement
letter of credit by Tenant to Landlord, Landlord shall deliver the old letter of
credit to Tenant and cooperate with Tenant in terminating the old letter of
credit, including by authorizing a full exoneration and release of the letter of
credit.  Landlord shall be entitled to draw on the letter of credit if Tenant
has not replaced the letter of credit and the letter of credit is due to expire
within ten (10) days and before the end of the Term. If Landlord so draws on the
letter of credit, then Landlord shall hold the letter of credit proceeds as an
additional security deposit; provided, however, that if Tenant subsequently
delivers a letter of credit meeting the requirements set forth above, then
Landlord shall immediately release such proceeds to Tenant.  Upon any default by
Tenant which has not been cured within the applicable time period after any
notice required by this Lease, including specifically but without limitation
Tenant’s obligation to pay rent or abide by any of its obligations under this
Lease, Landlord shall be entitled to draw upon said letter of credit in the
amount of the default(s) by the issuance of Landlord’s sole written demand to
the issuing  financial

 

G - 3

--------------------------------------------------------------------------------


 

institution. Any such draw shall be without waiver of any rights Landlord may
have under this Lease or at law or in equity as a result of the default. In the
event that Tenant can demonstrate by the delivery to Landlord of its audited
financial statements prepared in accordance with generally accepted accounting
principles, consistently applied, that Tenant has reestablished the Cash
Requirement, then, upon written request of Tenant, Landlord shall deliver the
letter of credit to Tenant and cooperate with Tenant in terminating the letter
of credit, including by authorizing a full exoneration and release of the letter
of credit; provided, however, if at any subsequent time Tenant shall fail to
maintain the Cash Requirement  Tenant shall give written notice thereof to
Landlord and cause a replacement letter of credit to be delivered to Landlord in
an amount equal to six (6) times the then effective Monthly Rent, and on other
terms of, the original letter of credit. Tenant shall submit to Landlord
annually during the Term (including any Extension) on or before the first day of
the fourth (4th) calendar month of Tenant’s fiscal year, Tenant’s audited
financial statements for the preceding fiscal year prepared in accordance with
generally accepted accounting principles, consistently applied.

 

19.04                     Conformance to Work Letter.     Landlord and Tenant
shall comply with their respective obligations under the Work Letter.

 

19.05                     Use of Roof.     For so long as Tenant and any
Affiliate Transferee, in the aggregate, leases at least sixty five percent (65%)
of the Usable Area in the Building, Tenant shall be entitled to install,
maintain and operate on the roof of the Building, for the purpose of Tenant’s
business, a limited number of telecommunications, satellite and other devices
that make use of the electromagnetic spectrum (“Telecommunications Devices”) as
Landlord may approve in writing, subject to the following requirements and
subject always to compliance with all covenants or restrictions of record as of
the date hereof, applicable laws, building codes, regulations and ordinances. 
All such Telecommunication Devices shall be located in an area of the roof not
greater than three hundred (300) square feet, reasonably specified by Landlord. 
Prior to installing any Telecommunications Devices on the roof of the Building,
Tenant shall provide prior written notice to Landlord of Tenant’s desire to
install such Telecommunications Devices on the roof of the Building, together
with plans and specifications for the installation of such Telecommunications
Devices.  Landlord shall review such plans and specifications within ten (10)
days after receiving such plans and specifications from Tenant, and within such
period notify Tenant if Landlord approves the installation of such
Telecommunications Devices or disapproves the installation of such
Telecommunication Devices, and if Landlord disapproves the installation of such
Telecommunication Devices, the reasons therefor.  Landlord may withhold its
approval to the installation of Telecommunications Devices on the roof of the
Building if such Telecommunication Devices are visible from other locations in
the Project or the surrounding areas, pose any material risk to the physical
integrity of the Project or adversely affect the appearance of the Building from
surrounding areas. Landlord may condition it’s approval of any
Telecommunications Devices on Tenant installing any walkways, screening or other
devices or material requested by Landlord. Tenant shall be responsible for any
installation and maintenance costs of any such Telecommunication Devices, as
well as any damage to the Building, including without limitation the roof,
arising out of or related to the installation or use by Tenant of any such
Telecommunications Device.

 

19.06                     Additional Provisions Relating to Rules and
Regulations.    Notwithstanding the Rules and Regulations set forth in Exhibit
“E” to this Lease, Landlord agrees: (a) unless required by governmental
authority (without any instigation by Landlord or Landlord’s representatives),
not to change the name and street address of the Building during the Term; (b)
to give Tenant written notice forthwith of information of which Landlord, its
employees or representatives becomes aware of a proposal or plan to change the
street address of the Building during the Term; (c) Tenant may maintain in the
Premises a limited number of vending machines for goods intended to be sold to
employees of Tenant; (d) Tenant shall not be required to provide and cause all
Tenant’s employees to use protective floor mats under all desk chairs used in
the Premises; and (e) Landlord shall provide bike racks in the number and in the
location provided in Landlord’s Plans.

 

G - 4

--------------------------------------------------------------------------------